Exhibit 10.1

 

 

 

 

AGREEMENT FOR
A
U.S. $300,000,000
REVOLVING CREDIT FACILITY

TO BE MADE AVAILABLE TO

SEACOR HOLDINGS INC.

BY

DNB NOR BANK ASA, NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH,
THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND and FORTIS CAPITAL CORP.,
as Mandated Lead Arrangers

DNB NOR BANK ASA and NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH,
as Bookrunners

DNB NOR BANK ASA, as Facility Agent

NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH, as Syndication Agent

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, as Structuring Agent

FORTIS CAPITAL CORP., as Documentation Agent

AND

THE FINANCIAL INSTITUTIONS
IDENTIFIED ON SCHEDULE A,
as Lenders

November 3, 2006

 


--------------------------------------------------------------------------------


INDEX

SECTION 1.

DEFINITIONS

1

 

 

 

1.1.

Defined Terms

1

1.2.

Computation of Time Periods; Other Definitional Provisions

15

1.3.

Accounting Terms

16

1.4.

Certain Matters Regarding Materiality

16

1.5.

Forms of Documents

16

1.6.

Headings

16

 

 

 

SECTION 2.

REPRESENTATIONS AND WARRANTIES

16

 

 

 

2.1.

Representations and Warranties

16

 

 

 

SECTION 3.

ADVANCES OF THE FACILITY/LETTERS OF CREDIT

20

 

 

 

3.1.

Purpose

20

3.2.

Advances

20

3.3.

Drawdown Notice

21

3.4.

Drawdown Notice a Warranty

21

3.5.

Notation of Advance on Note

21

3.6.

Foreign Currency Advances

21

3.7.

Letters of Credit

22

3.8.

Request for Issuance of Letter of Credit

23

3.9.

Letter of Credit Payments Deemed Advances

23

3.10.

Letter of Credit Participation

24

 

 

 

SECTION 4.

CONDITIONS

25

 

 

 

4.1.

Conditions Precedent to Drawdown of the Initial Advance under the Credit
Facility

25

4.2.

Further Conditions Precedent

27

4.3.

Break Funding Costs

27

4.4.

Satisfaction after Drawdown

27

 

 

 

SECTION 5.

REPAYMENT, PREPAYMENT AND REDUCTION

27

 

 

 

5.1.

Repayment

27

5.2.

Prepayment

28

5.3.

Permanent Reduction of the Committed Amount of the Credit Facility

28

5.4.

Reduction of Commitment

28

 

 

 

SECTION 6.

INTEREST AND RATE

28

 

 

 

6.1.

Applicable Rate

28

6.2.

LIBOR; Interest Periods

29

6.3.

Interest Payments

29

6.4.

Interest Due Only on Banking Day

29

6.5.

Calculation of Interest

29

 

i


--------------------------------------------------------------------------------




 

 

 

SECTION 7.

PAYMENTS

29

 

 

 

7.1.

Place of Payments, No Set Off

29

7.2.

Proof of no Withholding

30

7.3.

Federal Income Tax Credits

30

 

 

 

SECTION 8.

ACCOUNTS

30

 

 

 

8.1.

The Operating Accounts

30

 

 

 

SECTION 9.

EVENTS OF DEFAULT

31

 

 

 

9.1.

Events of Default

31

9.2.

Indemnification

33

9.3.

Application of Moneys

34

 

 

 

SECTION 10.

COVENANTS

34

 

 

 

10.1.

Covenants

34

 

 

 

SECTION 11.

ASSIGNMENT AND PARTICIPATIONS

41

 

 

 

SECTION 12.

ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC

42

 

 

 

12.1.

Illegality

42

12.2.

Increased Cost

42

12.3.

Replacement of Lender or Participant

43

12.4.

Non-availability of Funds

44

12.5.

Determination of Losses

44

12.6.

Compensation for Losses

44

 

 

 

SECTION 13.

CURRENCY INDEMNITY

44

 

 

 

13.1.

Currency Conversion

45

13.2.

Change in Exchange Rate

45

13.3.

Additional Debt Due

45

13.4.

Rate of Exchange

45

 

 

 

SECTION 14.

FEES AND EXPENSES

45

 

 

 

14.1.

Commitment Fee

45

14.2.

Letter of Credit and Facing Fees and Related Charges

45

14.3.

Administrative Fee

46

14.4.

Costs, Charges and Expenses

46

14.5.

Indemnification

46

 

 

 

SECTION 15.

APPLICABLE LAW, JURISDICTION AND WAIVER

46

 

 

 

15.1.

Applicable Law

46

15.2.

Jurisdiction

46

15.3.

Waiver of Jury Trial

47

 

ii


--------------------------------------------------------------------------------




 

 

 

SECTION 16.

THE AGENTS

47

 

 

 

16.1.

Appointment of Agents

47

16.2.

Distribution of Payments

47

16.3.

Holder of Interest in Notes

47

16.4.

No Duty to Examine, Etc

47

16.5.

Agents as Lenders

48

16.6.

Obligations of Agents

48

16.7.

Discretion of Agents

48

16.8.

Assumption re Event of Default

48

16.9.

No Liability of Agents and the Lenders

48

16.10.

Indemnification of Agents

49

16.11.

Consultation with Counsel

49

16.12.

Resignation

49

16.13.

Representations of Lenders

49

16.14.

Notification of Event of Default

50

 

 

 

SECTION 17.

NOTICES AND DEMANDS

50

 

 

 

17.1.

Notices in Writing

50

17.2.

Addresses for Notice

50

17.3.

Notices Deemed Received

50

 

 

 

SECTION 18.

MISCELLANEOUS

51

 

 

 

18.1.

Time of Essence

51

18.2.

Unenforceable, etc.; Provisions - Effect

51

18.3.

References

51

18.4.

Further Assurances

51

18.5.

Entire Agreement; Amendments

51

18.6.

Adjustments

51

18.7.

USA Patriot Act Notice; OFAC and Bank Secrecy Act

52

 

iii


--------------------------------------------------------------------------------




 

SCHEDULES

A

THE LENDERS AND THEIR COMMITMENTS

B

THE VESSEL OWNING/OPERATING SUBSIDIARIES AND OTHER SUBSIDIARIES

C

EXISTING LIENS

D

EXISTING INDEBTEDNESS

E

EXISTING LETTERS OF CREDIT

 

EXHIBITS

1

NOTE

2

FORM OF DRAWDOWN NOTICE

3

FORM OF LETTER OF CREDIT REQUEST

4

FORM OF COMPLIANCE CERTIFICATE

5

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

iv


--------------------------------------------------------------------------------


 

REVOLVING CREDIT FACILITY AGREEMENT

THIS REVOLVING CREDIT FACILITY AGREEMENT is made this 3rd day of November, 2006,
and is by and among (1) SEACOR HOLDINGS INC., a corporation incorporated under
the laws of the State of Delaware  (hereinafter called the “Borrower”), (2)  DNB
NOR BANK ASA, a bank incorporated under the laws of the Kingdom of Norway (“DnB
NOR”), NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH, incorporated under the laws
of Finland (“Nordea”), THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, a bank
incorporated under the laws of Scotland (“Bank of Scotland”) and FORTIS CAPITAL
CORP., a corporation organized under the laws of the State of Connecticut
(“Fortis”), as mandated lead arrangers (collectively, the “Mandated Lead
Arrangers”), (3) DnB NOR and Nordea, as bookrunners (together, the
“Bookrunners”), (4) DnB NOR, as facility agent (the “Facility Agent”),
(5) Nordea, as syndication agent (the “Syndication Agent”), (6) Bank of
Scotland, as structuring agent (the “Structuring Agent”), (7) Fortis, as
documentation agent (the “Documentation Agent” and together with the Arrangers,
the Bookrunners, the Facility Agent, the Syndication Agent and the Structuring
Agent shall hereinafter be collectively referred to as the “Agents”, each an
“Agent”), and (8) the banks and financial institutions whose names and addresses
are set out in Schedule A hereto (together with any assignee pursuant to
Section 11, collectively, the “Lenders”, each a “Lender”).

WITNESSETH THAT:

Whereas, at the request of the Borrower, each of the Agents has agreed to act in
its respective capacity as set forth herein and the Lenders have agreed to
provide to the Borrower a revolving credit facility in the amount of Three
Hundred Million Dollars ($300,000,000), as such facility amount may be increased
as provided herein, on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy whereof are hereby acknowledged, the parties hereto agree as set
forth below:

SECTION 1.  DEFINITIONS

1.1.          Defined Terms.  In this Agreement the words and expressions
specified below shall, except where the context otherwise requires, have the
meanings attributed to them below:

“Acceptable Accounting Firm”

means Ernst & Young, LLP or any other firm of independent certified public or
chartered accountants of international reputation selected by the Borrower and
acceptable to the Facility Agent;

 

 

“Acquisition Subsidiary”

shall mean a direct or indirect Subsidiary of the Borrower formed for the
purpose of acquiring New Subsidiaries which Subsidiary shall not be an existing
Vessel Owning/Operating Subsidiary at the time of the acquisition of the
relevant New Subsidiaries and into which only those assets necessary to
consummate the relevant acquisition shall be transferred;

 


--------------------------------------------------------------------------------




 

 

“Administrative Questionnaire”

shall mean, with respect to each Lender, an administrative questionnaire,
submitted to the Facility Agent (with a copy to the Borrower) duly completed by
such Lender;

 

 

“Advance”

means any Dollar Advance or Foreign Currency Advance;

 

 

“Affiliate”

shall mean, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, controls such Person (a
“Controlling Person”) or (ii) any Person (other than such Person or a Subsidiary
of such Person) which is controlled by or is under common control with a
controlling Person. For purposes of this definition, the term “control”
(including the terms “controlling”, “controlled by” and “under common control
with”) of a Person shall mean the power, direct or indirect, (i) to vote 10% or
more of the securities or other interests having ordinary voting power for the
election of directors of such Person or of Persons serving a similar function,
or (ii) to direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise;

 

 

“Agent”

shall have the meaning ascribed thereto in the preamble;

 

 

“Agreement”

means this revolving credit facility agreement as the same may be amended,
restated, modified or supplemented from time to time;

 

 

“Applicable Margin”

shall mean (a) from the date of this Agreement until and including the day prior
to the fifth anniversary of the date of this Agreement, 60.0 bps, and (b) from
the fifth anniversary of the date of this Agreement and thereafter, 67.5 bps;

 

 

“Applicable Rate”

means any rate of interest on any Advance from time to time applicable pursuant
to Section 6.1;

 

 

“Assignment and Assumption Agreement(s)”

shall mean the Assignment and Assumption Agreement(s) executed pursuant to
Section 11 substantially in the form of Exhibit 5;

 

 

 “Banking Day(s)”

means day(s) on which banks are open for the transaction of business of the
nature required by this Agreement in the place or places from time to time
specified;

 

 

“Base Rate”

means the higher of (i) the Letter of Credit Issuer’s Prime Rate and (ii)
one-half percent (1/2%) above the Federal Funds Effective Rate;

 

 

“Basis Point(s)” or the symbol “bp(s)”

means one one-hundredth of one percent (0.01%);

 

2


--------------------------------------------------------------------------------




 

 

“Benefitted Lender”

shall have the meaning ascribed thereto in Section 18.6;

 

 

“BNDES Debt”

means those certain loans made by the Banco Nacional de Desenvolvimento
Economico e Social, a Brazilian federal company, in connection with the
construction and acquisition of three offshore supply vessels and secured by
letters of credit;

 

 

“Bookrunners”

shall have the meaning ascribed thereto in the preamble;

 

 

“Cash and Cash Equivalents”

means (i) cash, (ii) securities issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
(provided that the full faith and credit of the United States of America is
pledged in support thereof), (iii) time deposits, certificates of deposit or
deposits in the interbank market of any commercial bank of recognized standing
organized under the laws of the United States of America, any state thereof or
any foreign jurisdiction and rated at least A or the equivalent thereof by S&P,
(iv) securities of any type which are, at the time of the determination being
made hereunder, fully listed and registered on (a) an exchange registered with
the Securities and Exchange Commission as a national securities exchange or (b)
an equivalent recognized national securities exchanges in any of the member
countries of the European Union, Mexico, Japan, Norway or Singapore or such
other national securities exchange approved by the Majority Lenders, and (v)
bonds of any county, municipality or state of the United States or any
corporation organized and existing under the laws of the United States or any
state thereof (including the District of Columbia) having an investment grade
rating (or equivalent) by one of the nationally recognized rating organizations
that regularly engages in rating such bonds and (vi) shall include funds and
securities on deposit in any Construction Reserve Fund of any Subsidiary but
(vii) shall exclude Cash and Cash Equivalents classified as “Restricted Cash” on
the Borrower’s balance sheet and funds and securities on deposit in any Title XI
Reserve Fund relating to Title XI Debt;

 

 

“Change of Control”

means (a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of more than fifty percent
(50%) of the total voting power of the

 

3


--------------------------------------------------------------------------------




 

Borrower or (b) the Board of Directors of the Borrower ceases to consist of a
majority of the existing directors or directors elected by the existing
directors;

 

 

“Code”

means the Internal Revenue Code of 1986, as amended, and any successor statute
and the regulations promulgated thereunder;

 

 

“Commitment”

shall mean in relation to a Lender, the amount of the Credit Facility set out
opposite its name in Schedule A hereto or, as the case may be, in any relevant
Assignment and Assumption Agreement, as the same may be reduced from time to
time as provided by Section 5.3;

 

 

“Commitment Fee Rates”

shall mean (a) from the date of this Agreement until and including the day prior
to the fifth anniversary of this Agreement, 17.5 bps, and (b) from the fifth
anniversary of this Agreement until and including the Termination Date, 22.5
bps;

 

 

“Commitment Increase”

means an increase in the Committed Amount over the Initial Commitment of up to
One Hundred Fifty Million Dollars ($150,000,000), or such lesser amount as may
be agreed, such increase to be a multiple of $25,000,000, as provided in Section
3.1;

 

 

“Committed Amount”

means the aggregate of the Initial Commitment and the Commitment Increase, being
the maximum aggregate principal amount in Dollars of the Advances and Letters of
Credit which may be outstanding at any time under the Credit Facility; provided
that the Committed Amount in respect of Letters of Credit shall not exceed Two
Hundred Million Dollars ($200,000,000);

 

 

“Compliance Certificate”

means a certificate of the chief financial officer of the Borrower substantially
in the form of Exhibit 4;

 

 

“Consolidated Net Worth”

for any period, shall mean, for any company, the sum of such company’s common
and preferred stock (excluding any capital stock subject to mandatory
redemption) and additional paid-in-capital, plus retained earnings (minus
accumulated deficit) and currency translation adjustments, all as shown on the
consolidated balance sheet of such company and its subsidiaries as determined in
accordance with GAAP;

 

 

“Consolidated Subsidiary”

shall mean a Subsidiary the financial results of which are reflected in the
Borrower’s consolidated financial statements;

 

4


--------------------------------------------------------------------------------




 

 

“Construction Reserve Fund”

means each joint account with the United States Maritime Administration
established pursuant to the provisions of Section 511 of the Merchant Marine
Act, 1936, as amended (46 App. U.S.C. 1161);

 

 

“Consolidated Subsidiary Guaranty”

shall mean a guaranty issued by a Consolidated Subsidiary of obligations of the
types listed in sub-clauses (i) through (iii) of the definition of Subsidiary
Funded Debt of other Consolidated Subsidiaries but excluding, in the case of a
Consolidated Subsidiary which is not a Wholly-Owned Subsidiary, that proportion
of the amount of such guaranty which represents the minority interest holders’
share of such Guaranty;

 

 

“Conversion Date”

shall have the meaning ascribed thereto in Section 13.1;

 

 

“Credit Facility”

means the sums advanced or to be advanced by the Lenders to the Borrower and the
Letters of Credit to be issued by the Letter of Credit Issuers for the account
of the Borrower in the initial maximum principal amount of Three Hundred Million
Dollars ($300,000,000) as may be increased by the Commitment Increase all
pursuant to, and subject to the terms of, this Agreement;

 

 

“Credit Facility Balance”

means the sum of (i) the amount of the Dollar Advances, (ii) the amount of the
then Dollar Equivalent of the Foreign Currency Advances, and (iii) the amount of
the Letter of Credit Outstandings at any relevant time, all as reduced by
payments and increased by Advances and Letters of Credit pursuant to the terms
of this Agreement;

 

 

“Credit Period”

means the period from the Drawdown Date of the initial Advance made hereunder to
the date upon which the Advances and all other amounts due to the Agents and the
Lenders pursuant to this Agreement and the Notes are repaid or prepaid in full
and all commitments to extend credit under this Agreement have been terminated;

 

 

“Creditors”

shall mean, together, the Agents and the Lenders, each, a “Creditor”;

 

 

“CRN Group”

means CRN Holdings, Inc., a corporation organized under the laws of the State of
Delaware, and any of its direct and indirect subsidiaries now or hereafter
acquired;

 

 

“Default Rate”

shall have the meaning ascribed thereto in Section 6.1;

 

 

“Documentation Agent”

shall have the meaning ascribed thereto in the preamble;

 

5


--------------------------------------------------------------------------------




 

 

“Dollars” and the sign “$”

means the legal currency, at any relevant time hereunder, of the United States
of America and, in relation to all payments hereunder, in same day funds settled
through the New York Clearing House Interbank Payments System (or such other
Dollar funds as may be determined by the Facility Agent to be customary for the
settlement in New York City of banking transactions of the type herein
involved);

 

 

“Dollar Advance(s)”

means any amount advanced in Dollars to the Borrower on any Drawdown Date,
collectively such amounts advanced hereunder, the “Dollar Advances”;

 

 

“Dollar Equivalent”

means any amount of a foreign currency converted to Dollars at the Exchange
Rate;

 

 

“Drawdown Dates”

means the dates, each being a Banking Day falling prior to the Termination Date,
upon which the Borrower has requested that an Advance be made available to the
Borrower or an Advance is deemed to have been made due to a drawing under any
Letter of Credit;

 

 

“Drawdown Notice”

shall have the meaning ascribed thereto in Section 3.3;

 

 

“EBITDA”

means on a consolidated basis, the aggregate, to be measured on a trailing
twelve (12) month basis, of (i) operating income (before deductions for
interest, taxes, depreciation and amortization), (ii) interest income and
(iii) ”Equity in Net Earnings of Fifty Percent (50%) or Less Owned Companies”
(as such term is used in the Borrower’s published financial reports), and (iv)
“Gains on Asset Sales — Net” (as such term is used in the Borrower’s published
financial reports);

 

 

“Environmental Affiliate”

means any person or entity the liability of which for Environmental Claims the
Borrower may have assumed by contract or operation of law;

 

 

“Environmental Approvals”

shall have the meaning ascribed thereto in Section 2.1(m);

 

 

“Environmental Claim”

shall have the meaning ascribed thereto in Section 2.1(m);

 

 

“Environmental Laws”

shall have the meaning ascribed thereto in Section 2.1(m);

 

 

“ERISA”

means the Employment Retirement Income Security Act of 1974, as amended;

 

 

“ERISA Affiliate”

means a trade or business (whether or not incorporated) which is under common
control with the Borrower within

 

6


--------------------------------------------------------------------------------




 

 

 

the meaning of Sections 414(b),(c),(m) or (o) of the Code;

 

 

“Euros” and the symbol “€”

means the legal currency, at any relevant time hereunder, of the member
countries of the European Union who have adopted the Euro as legal tender;

 

 

“Events of Default”

means any of the events set out in Section 9.1;

 

 

“Exchange Act”

shall mean the Securities and Exchange Act of 1934, as amended;

 

 

“Exchange Rate”

means the exchange rate offered by the Facility Agent or Letter of Credit
Issuer, as the case may be, of Dollars for a particular foreign currency or vice
versa in accordance with its normal practices on the relevant date, in either
case, including any costs associated with the relevant exchange contract or, if
it does not then offer such exchange rates in respect of such foreign currency,
such exchange rate in respect of such currency as the Facility Agent or the
Letter of Credit Issuer, as the case may be, deems reasonable;

 

 

“Existing Credit Facility”

the credit facility provided under that certain credit agreement, dated February
5, 2002 as amended by Amendment No. 1, Amendment No. 2, Amendment No. 3 and
Amendment No. 4 thereto dated March 15, 2004, May 17, 2004, December 21, 2005
and July 31, 2006, respectively, among, inter alia, the Borrower, the financial
institutions named therein as Lenders, and DnB NOR Bank ASA as administrative
agent;

 

 

“Existing Letters of Credit”

shall have the meaning ascribed thereto in Section 3.7;

 

 

“Extended Letters of Credit”

shall have the meaning ascribed thereto in Section 3.7;

 

 

“Facility Agent”

shall have the meaning ascribed thereto in the preamble;

 

 

“Facing Fee”

shall have the meaning ascribed thereto in Section 14.2;

 

 

“Federal Funds Effective Rate”

means, for any period, a fluctuating interest rate equal for each day during
such period to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Banking Day,
for the next preceding Banking Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Banking Day, the average
of the quotations for such day on such transactions received by the Facility
Agent from three (3) Federal Funds brokers of recognized standing

 

7


--------------------------------------------------------------------------------




 

 

 

selected by the Facility Agent;

 

 

“Foreign Currency”

means any of Pounds Sterling, Euros, Singapore Dollars or any other currency
which shall be freely convertible into U.S. Dollars;

 

 

“Foreign Currency Advance”

means any amount denominated in a Foreign Currency advanced to the Borrower on
any Drawdown Date;

 

 

“Funded Debt”

shall mean, on a consolidated basis, (A) the sum of (i) indebtedness for
borrowed money, all obligations evidenced by bonds, debentures, notes or similar
instruments, and purchase money obligations which, in accordance with GAAP,
would be shown on the consolidated balance sheet as a liability, (ii) all
obligations arising under letters of credit, (iii) all obligations as lessee
under leases which have been, in accordance with GAAP, recorded as capitalized
lease obligations, (iv) guaranties of non-consolidated entity obligations but
excluding (x) Title XI Debt, (y) BNDES Debt and (z) indebtedness which is
consolidated in the Borrower’s published financial statements in accordance with
GAAP but which represents a minority interest holders’ share of such
indebtedness unless such minority holders’ share has been guaranteed by the
Borrower or a Subsidiary less (B) the excess of Cash and Cash Equivalents over
Twenty Five Million Dollars ($25,000,000) (other than for purposes of Section
9.1(h)(c));

 

 

“GAAP”

shall have the meaning ascribed thereto in Section 1.3;

 

 

“Helicopter(s)”

means any helicopter(s) owned by a Subsidiary of the Borrower used in the
offshore supply business of the Borrower and its Subsidiaries;

 

 

“Indebtedness”

of any Person shall mean and include all obligations of such Person which in
accordance with GAAP shall be classified upon a balance sheet of such Person as
liabilities of such Person;

 

 

“Indemnitee”

shall have the meaning ascribed thereto in Section 14.5;

 

 

“Initial Commitment”

means Three Hundred Million Dollars ($300,000,000), as reduced from time to time
pursuant to Section 5.3;

 

 

“Interest Coverage Ratio”

means, on a consolidated basis, (a) EBITDA divided by (b) interest payments
(including interest attributable to capitalized leases) made during the four (4)
fiscal quarters preceding the date on which such ratio is determined;

 

8


--------------------------------------------------------------------------------


 

“Interest Notice”

 

means a notice to the Facility Agent specifying the duration of the relevant
Interest Period;

“Interest Period(s)”

 

means period(s) of one (1), two (2), three (3), six (6), nine (9) or twelve (12)
months selected by the Borrower or such longer period(s) as the Lenders may
agree;

“Investment”

 

means (i) lending money or credit or making advances to any Person, (ii)
purchasing or acquiring any stock, obligations or securities of, or any other
interest in, or making capital contributions to any Person or (iii) guaranteeing
the debt or obligations of any other Person;

“Issuing Subsidiary”

 

shall mean, the Subsidiary which is the primary obligor on Subsidiary Funded
Debt; provided that in the case of Subsidiary Funded Debt where (i) one or more
other Subsidiaries are jointly or jointly and severally liable in respect
thereof (other than by way of guaranty) or (ii) no Subsidiary is the primary
obligor in respect of a Subsidiary Funded Debt but two or more Subsidiaries have
issued Non-Consolidated Entity Guaranties in respect of the same obligation, the
Subsidiary liable in respect thereof with the highest book value shall be deemed
to be such primary obligor;

“Joint Venture”

 

shall mean at any date any Person (other than a Subsidiary) in which the
Borrower or any Subsidiary has an ownership interest or other interests in
profits or loss which would be accounted for in the consolidated financial
statements of the Borrower and its consolidated Subsidiaries by the equity
method if such statements were prepared as of such date;

“Judgment Currency”

 

shall have the meaning ascribed thereto in Section 13.1;

“L/C Supportable Obligation(s)”

 

means such obligations of the Borrower as are not inconsistent with the issuance
policies of the applicable Letter of Credit Issuer; no Letter of Credit may be
payable (1) to any entity or person who is subject to sanctions issued by the
United States Department of Commerce or to whom payment is prohibited by the
Foreign Asset Control Regulations of the Department of the Treasury or (2) which
otherwise is in contravention of applicable laws and regulations;

“Lender(s)”

 

shall have the meaning ascribed thereto in the preamble;

“Letter(s) of Credit”

 

shall have the meaning ascribed thereto in Section 3.7;

 

9


--------------------------------------------------------------------------------




 

“Letter of Credit Fee”

 

shall have the meaning ascribed thereto in Section 14.2;

“Letter of Credit Issuer”

 

means, with respect to each Letter of Credit, the Lender (being one of the
Agents) which, at the request of the Borrower, issues the same;

“Letter of Credit Outstandings”

 

means, at any time, the aggregate Stated Amount of all outstanding Letters of
Credit, less any drawings previously made thereunder;

“Letter of Credit Participant”

 

shall have the meaning ascribed thereto in Section 3.10;

“Letter of Credit Participant Percentage”

 

means, in relation to a Lender, the percentage of the Credit Facility set out
opposite its name in Schedule A hereto; provided, however, that in the case of
Extended Letters of Credit, the percentage shall be adjusted to include only the
Commitments of the Lenders participating in the Extended Letters of Credit;

“Letter of Credit Request”

 

shall have the meaning ascribed thereto in Section 3.8;

“LIBOR”

 

means the rate of interest for deposits, in Dollars or the relevant Foreign
Currency, as the case may be, of an amount equivalent to the relevant Advance
(or portion thereof), for periods equivalent to the applicable Interest Period,
which appear at or about 11:00 A.M. (London Time) on the day falling two (2)
LIBOR Reference Days prior to the first day of the relevant Interest Period as
displayed on page LIBOR01 of the Reuters screen, in the case of Dollars, Pounds
Sterling, or Euros, or page SGDF= of the Reuters screen, in the case of
Singapore Dollars (or such other page as may replace such page), as the case may
be, on such system or on any other system of the information vendor for the time
being designated by the British Bankers’ Association to calculate the BBA
Interest Settlement Rate (as defined in the British Bankers’ Association’s
Recommended Terms and Conditions (“BBAIRS” terms) dated August 1985)), provided,
however, that, if on any date of determination of the Applicable Rate, no rate
is so displayed for amounts equivalent to the relevant Advance (or portion
thereof) and for periods equivalent to the applicable Interest Period, LIBOR
shall be equal to the arithmetic mean (rounded upward if necessary to four
decimal places) of the rates respectively quoted to the Facility Agent by each
of the Reference Banks as the offered rate for deposits of Dollars or the
relevant Foreign Currency, as the case may be, in an amount approximately equal
to the amount in relation to which LIBOR is to be determined for a period

 

10


--------------------------------------------------------------------------------




 

equivalent to such period to prime banks in the London Interbank Market at or
about 11:00 a.m. (London time) on the second LIBOR Reference Day before the
first day of such period;

“LIBOR Reference Day(s)”

a day or days on which banks in the London interbank market generally will
provide quotations for deposits in the relevant currencies;

“Lien”

 

shall mean any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale, title retention agreement or trust receipt or a lease,
consignment or bailment for security purposes or any arrangement having
substantially the same legal effect as the foregoing;

“List of Liens”

 

shall mean a list of Liens in respect of Secured Debt on Vessels and
Helicopters;

“Majority Lenders”

 

shall mean Lenders whose aggregate Commitments exceed fifty percent (50%) of the
total Commitments;

“Mandated Lead Arrangers”

 

shall have the meaning ascribed thereto in the preamble;

“Mandatory Reduction Amount”

 

shall mean an amount equal to ten percent (10%) of the Committed Amount (before
any mandatory or voluntary reduction hereunder);

“Mandatory Reduction Date(s)”

 

means each of  the anniversary dates of the date of this Agreement that the
Committed Amount is reduced in accordance with Section 5.3(a) hereof;

“Material Adverse Change”

 

shall mean the occurrence of an event or condition which (a) materially impairs
the ability of (1) the Borrower to meet any of its obligations with regard to
the Credit Facility and the financing arrangements established in connection
therewith or (2) the Borrower and the Subsidiaries to meet any of their
respective other obligations that are material to the Borrower and the
Subsidiaries considered as a whole or (b) has a material adverse effect on the
business, assets, operations, property or financial condition of the Borrower
and the Subsidiaries considered as a whole;

“Materials of Environmental Concern”

 

shall have the meaning ascribed thereto in Section 2.1(m);

 

11


--------------------------------------------------------------------------------




 

“New Subsidiaries”

 

shall mean a group of corporations or other entities of which the Borrower or a
Subsidiary acquires legally or beneficially greater than fifty percent (50%) of
the issued and outstanding stock or other interest in each corporation or entity
in the group and has more than fifty percent (50%) of the total voting power of
the voting stock or other interest in such corporations or entities;

“Non-Consolidated Entity”

 

shall mean an entity which is not a Consolidated Subsidiary;

“Non-Consolidated Entity Guaranty”

 

shall mean a guaranty issued by a Consolidated Subsidiary of obligations of
Non-Consolidated Entities of the types listed in sub-clauses (i) through (iii)
of the definition of Subsidiary Funded Debt but excluding, in the case of a
Consolidated Subsidiary which is not a Wholly-Owned Subsidiary, that proportion
of the amount of such Guaranty which represents the minority interest holders’
share of such Guaranty;

“Note”

 

means a promissory note to be executed by the Borrower in favor of a Lender to
evidence the Advances of the Credit Facility made by such Lender substantially
in the form of Exhibit 1 or in such other form as the Facility Agent may agree;

“Operating Accounts”

 

shall have the meaning ascribed thereto in Section 8.1;

“Other Subsidiaries”

 

shall mean, as it relates to any Subsidiary Funded Debt, those Subsidiaries
liable in respect thereof other than the Issuing Subsidiary;

“Permitted Liens”

 

means any of the liens permitted under Section 10.1(b)(i);

“Person”

 

shall mean an individual, partnership, corporation, limited liability company,
business trust, bank, trust company, joint venture, association, joint stock
company, trust or other unincorporated organization, whether or not a legal
entity, or any government or agency or political subdivision thereof;

“Plan”

 

means any employee benefit plan covered by Title IV of ERISA maintained or
contributed by the Borrower or any Subsidiary or any ERISA Affiliate;

“Pounds Sterling” and the sign “£”

 

means the legal currency, at any relevant time hereunder, of the United Kingdom;

 

12


--------------------------------------------------------------------------------




 

“Prime Rate”

 

means the rate which the relevant Letter of Credit Issuer announces from time to
time as its prime lending rate, the Prime Rate to change when and as such prime
lending rate changes;

“Rate of Exchange”

 

shall have the meaning ascribed thereto in Section 13.4;

“Reference Banks”

 

means the banks chosen from time to time by the British Bankers’ Association for
the purpose of establishing Interest Settlement Rates;

“Regulation T”

 

shall mean Regulation T of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

“Regulation U”

 

shall mean Regulation U of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

“Regulation X”

 

shall mean Regulation X of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

“Replacement Lender(s)”

 

shall have the meaning ascribed thereto in Section 12.3;

“Seabulk Notes”

 

means the 9-1/2% Senior Notes due 2013 issued by Seabulk International, Inc., a
corporation incorporated under the law of the State of Delaware and a subsidiary
of the Borrower;

“Secured Debt”

 

means, for the Borrower, on a consolidated basis, the aggregate of any
Indebtedness secured or collateralized by a Lien other than Title XI Debt;

“Singapore Dollars and the symbol “SGD”

 

means the legal currency, at any relevant time hereunder, of Singapore;

“Stated Amount”

 

means with respect to each Letter of Credit, the maximum amount available to be
drawn thereunder (regardless of whether any conditions for drawing could then be
met);

“Structuring Agent”

 

shall have the meaning ascribed thereto in the preamble;

“Subsidiaries”

 

means the corporations or other entities listed on Schedule B (including,
without limitation, the Vessel Owning/Operating Subsidiaries) of which the
Borrower owns legally or beneficially greater than fifty percent (50%) of the
issued and outstanding stock or other interest in such entity and has more than
fifty percent (50%) of the total voting power of the voting stock or other
interest in such corporation or other entity, together with any other
corporations or other entities now or hereafter in existence of which the
Borrower owns legally

 

13


--------------------------------------------------------------------------------




 

 

or beneficially greater than fifty percent (50%) of the issued and outstanding
stock or other interest in such entity and has more than fifty percent (50%) of
the total voting power of the voting stock or other interest in such corporation
or other entity, and each, a “Subsidiary”;

“Subsidiary Funded Debt”

 

shall mean, as to each Subsidiary, the sum of (i) indebtedness for borrowed
money, all obligations evidenced by bonds, debentures, notes or similar
instruments, and purchase money obligations which, in accordance with GAAP,
would be shown on the balance sheet of such Subsidiary as a liability if a
balance sheet were actually prepared in accordance with GAAP for such
Subsidiary, (ii) all obligations arising under letters of credit in respect of
which such Subsidiary is liable, (iii) all obligations as lessee under leases
which have been, in accordance with GAAP, recorded as capitalized lease
obligations on the consolidated balance sheet of the Borrower and would so
appear on such Subsidiary’s balance sheet if a balance sheet were prepared in
accordance with GAAP for such Subsidiary, (iv) Consolidated Subsidiary
Guaranties and Non-Consolidated Entity Guaranties, in each case, up to the
maximum amount guaranteed under the terms of any such guaranty but excluding (v)
Title XI Debt, (vi) BNDES Debt, (vii) the Seabulk Notes and (viii) indebtedness
which is consolidated in the Borrower’s published financial statements in
accordance with GAAP and would so appear on such Subsidiary’s balance sheet if a
balance sheet were prepared in accordance with GAAP for such Subsidiary but
which represents a minority interest holders’ share of such indebtedness unless
such minority holders’ share has been guaranteed by such Subsidiary;

“Syndication Agent”

 

shall have the meaning ascribed thereto in the preamble;

“Taxes”

 

means any present or future income or other taxes, levies, duties, charges,
fees, deductions or withholdings of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing authority whatsoever, except for
taxes on or measured by the overall net income of the Lenders imposed by their
respective jurisdiction of incorporation or domicile of the lending office
making the Advances or issuing any Letter of Credit or any governmental
subdivision or taxing authority of any thereof or by any other taxing authority
having jurisdiction over any Agent or Lender (unless such jurisdiction is
asserted solely by reason of the activities of the Borrower or any Subsidiary);

 

14


--------------------------------------------------------------------------------




 

“Termination Date”

 

means the day falling seven (7) years after the date hereof or, if such day is
not a Banking Day, the next following Banking Day, unless such next following
Banking Day falls in the following month, in which case the Termination Date
shall be the immediately preceding Banking Day;

“Title XI Debt”

 

means any United States Government Guaranteed Ship Financing Obligations issued
pursuant to Title XI of the Merchant Marine Act, 1936, as amended (46 App.
U.S.C. 1273) by any Subsidiary that is non-recourse to the Borrower;

“Total Capitalization”

 

for any company, means, on a consolidated basis, the aggregate of Funded Debt
and Consolidated Net Worth;

“Transferee”

 

shall have the meaning ascribed thereto in Section 7.2;

“Underlying Subsidiary Funded Debt”

 

shall mean the outstanding principal amount of Subsidiary Funded Debt issued or
incurred by an Issuing Subsidiary;

“Vessel Owning/Operating Subsidiaries”

 

those Subsidiaries designated as Vessel Owning/Operating Subsidiaries on
Schedule B, together with any future subsidiaries now or hereafter acquired
which either own or operate Vessels or Helicopters, provided, however, that the
CRN Group shall not be deemed to be Vessel Owning/Operating Subsidiary;

“Vessels”

 

means any vessels now or hereafter more than fifty percent (50%) owned, directly
or indirectly, by a Vessel Owning/Operating Subsidiary; and

“Wholly Owned Subsidiaries”

 

means the Subsidiaries of which the Borrower owns legally or beneficially one
hundred percent (100%) of the issued and outstanding stock or other interest in
such entity and has one hundred percent (100%) of the total voting power of the
voting stock or other interest in such corporation or other entity.

 

1.2.          Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the Notes, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”; words
importing either gender include the other gender; references to “writing”
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation”; references to articles,
sections (or subdivisions of sections), exhibits, annexes or schedules are to
this Agreement or the Notes, as applicable; references to agreements and other
contractual instruments (including this Agreement and the Notes) shall be deemed
to

15


--------------------------------------------------------------------------------




include all subsequent amendments, amendments and restatements, supplements,
extensions, replacements and other modifications to such instruments (without,
however, limiting any prohibition on any such amendments, extensions and other
modifications by the terms of this Agreement or the Notes); references to any
matter that is “approved” or requires “approval” of a party shall mean approval
given in the sole and absolute discretion of such party unless otherwise
specified; words importing the plural include the singular and vice-versa.

1.3.          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect from time to time in the United States of America
consistently applied (“GAAP”) and all financial statements submitted pursuant to
this Agreement shall be prepared in accordance with, and all financial data
submitted pursuant hereto shall be derived from financial statements prepared in
accordance with, GAAP.

1.4.          Certain Matters Regarding Materiality.  To the extent that any
representation, warranty, covenant or other undertaking of the Borrower in this
Agreement is qualified by reference to those which are not reasonably expected
to result in a “Material Adverse Change” or language of similar implication, no
inference shall be drawn therefrom that any Agent or Lender has knowledge or
approves of any noncompliance by the Borrower with any governmental rule.

1.5.          Forms of Documents.  Except as otherwise expressly provided in
this Agreement, references to documents or certificates “substantially in the
form” of Exhibits to another document shall mean that such documents or
certificates are duly completed in the form of the related Exhibits with
substantive changes subject to the provisions of Section 18.5 of this Agreement.

1.6.          Headings.  In this Agreement, section headings are inserted for
convenience of reference only and shall not be taken into account in the
interpretation hereof.

SECTION 2.  REPRESENTATIONS AND WARRANTIES

2.1.          Representations and Warranties.  In order to induce the Agents and
the Lenders to enter into this Agreement and to make the Advances and to issue
and/or participate in Letters of Credit as provided for herein, the Borrower
hereby represents and warrants to the Agents and the Lenders (which
representations and warranties shall survive the execution and delivery of this
Agreement and the Notes and the making of the Advances and the issuance of
Letters of Credit) that:

(a)           Due Organization and Power.  The Borrower and each of the
Subsidiaries are duly formed and are validly existing in good standing under the
laws of their respective jurisdictions of incorporation, have duly qualified and
are authorized to do business as a foreign corporation in each jurisdiction
wherein the nature of the business transacted thereby makes such qualification
necessary, have full power to carry on their respective businesses as now being
conducted and, in the case of the Borrower, to enter into and perform the
Borrower’s obligations under each of this Agreement and the Notes and have
complied with all statutory, regulatory and other requirements relative to such
businesses and such agreements the noncompliance with which could reasonably be
expected to give rise to a Material Adverse Change;

(b)           Authorization and Consents.  All necessary corporate action has
been taken to authorize, and all necessary consents and authorizations have been
obtained and remain

16


--------------------------------------------------------------------------------




in full force and effect to permit, the Borrower to enter into and perform its
obligations under each of this Agreement and the Notes and to permit the
Borrower to borrow, service and repay the Advances and no further consents or
authorizations are necessary for the service and repayment of the Advances or
any part of any thereof;

(c)           Binding Obligations.  Each of this Agreement and the Notes
constitutes legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with its terms, except to the extent that
such enforcement may be limited by equitable principles or applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights;

(d)           No Violation.  The execution and delivery of, and the performance
of the provisions of, this Agreement and the Notes do not, and will not during
the Credit Period, contravene any existing applicable law or regulation or any
contractual restriction binding on the Borrower or its certificate of
incorporation or by-laws;

(e)           Litigation.  Except as otherwise disclosed in the 2005 annual
report of the Borrower or the 10Q report of the Borrower for the period ending
June 30, 2006, no action, suit or proceeding is pending or overtly threatened
against the Borrower or any of the Subsidiaries before any court, board of
arbitration or administrative agency which could result in any Material Adverse
Change;

(f)            No Default.  Except as otherwise disclosed in writing to the
Facility Agent on or prior to the date hereof, neither the Borrower nor any of
the Subsidiaries are in default under any agreement by which any thereof is
bound, nor are any thereof in default in respect of any financial commitment or
obligation, where such default could result in any Material Adverse Change;

(g)           Vessel/Helicopter Ownership, Classification, and Insurance.

(i)            Each of the Vessels and each of the Helicopters is owned free and
clear of all liens of record and duly registered in the name of its owner;

(ii)           Each of the Vessels is classed in the highest classification and
rating for vessels of the same age and type with the American Bureau of
Shipping, Lloyd’s Register of Shipping, Det Norske Veritas, Bureau Veritas,
Germanischer Lloyd or other classification society acceptable to the Facility
Agent without any material outstanding recommendations and each of the
Helicopters, when not grounded or out of service is maintained in accordance
with prudent industry practices and as otherwise required by the applicable
governmental authorities; and

(iii)          Each of the Vessels and each of the Helicopters is insured in
accordance with standard industry practice, including, without limitation,
coverage for hull and machinery, all risk ground and flight aircraft hull
insurance (except to the extent any such Helicopters are no longer operating),
war risk, public liability and/or protection & indemnity (evidence of which
shall include, without limitation, cover notes, certificates of entry or such
other evidence as shall be reasonably satisfactory to the Facility Agent);

17


--------------------------------------------------------------------------------


(h)           Citizenship.  Each of the Vessel Owning/Operating Subsidiaries
which owns a Vessel registered under the laws and flag of the United States of
America is eligible to document a United States flag vessel within the meaning
of 46 App. U.S.C. §12102(a) and, if any such Vessel is operating in the
coastwise trade, within the meaning of Section 2 of the United States Shipping
Act, 1916, as amended (46 App. U.S.C. § 802), the Vessel Owning/Operating
Subsidiary owning or operating same is qualified to own and operate vessels in
the coastwise trade;

(i)            Financial Statements.  Except as otherwise disclosed in writing
to the Lenders on or prior to the date hereof, all financial statements,
information and other data furnished by the Borrower to the Lenders are complete
and correct, and such financial statements have been prepared in accordance with
GAAP and accurately and fairly present the financial condition of the parties
covered thereby as of the respective dates thereof and the results of the
operations thereof for the period or respective periods covered by such
financial statements.  Since such date or dates there has been no Material
Adverse Change and neither the Borrower nor any of the Subsidiaries have any
contingent obligations, liabilities for taxes or other outstanding financial
obligations which on a consolidated basis are material in the aggregate, except
as disclosed in such statements, information and data;

(j)            Tax Returns and Payments.  The Borrower and each of the
Subsidiaries have filed all tax returns required to be filed thereby and have
paid all taxes payable thereby which have become due, other than those not yet
delinquent or the non-payment of which would not give rise to a Material Adverse
Change and except for those taxes being contested in good faith and by
appropriate proceedings or other acts and for which adequate reserves have been
set aside on the books thereof;

(k)           Insurance.  Each of the Borrower and the Subsidiaries have insured
their respective properties, assets and businesses against such risks and in
such amounts as are required by law and as are customary for comparable
companies engaged in similar businesses;

(l)            Solvency.  On the date of the making of each Advance and both
immediately before and immediately after giving effect to all the transactions
contemplated by this Agreement and the other documents referred to herein to
occur on the date of the making of each Advance and as of the date hereof,
(i) the sum of the Borrower’s property (on a consolidated basis), at a fair
valuation, does and will exceed its liabilities (on a consolidated basis),
including contingent liabilities, (ii) the present fair salable value of the
Borrower’s assets (on a consolidated basis) is not and shall not be less than
the amount that will be required to pay the Borrower’s probable liability on its
then existing debts (on a consolidated basis), including contingent liability,
as they mature, (iii) the Borrower (on a consolidated basis) does not and will
not have unreasonably small capital with which to continue its business, and
(iv) the Borrower (on a consolidated basis) has not incurred, does not intend to
incur and does not believe it will incur debts beyond its ability to pay such
debts as they mature;

(m)          Environmental Matters.  Except as disclosed prior to the date of
this Agreement in writing to the Lenders (i) the Borrower and each of the
Subsidiaries are now and will continue to be, to the extent required, in
compliance with all applicable United States federal and state, local, foreign
and international laws, regulations, conventions and agreements relating to
pollution prevention or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water,
navigable waters, waters of the contiguous

18


--------------------------------------------------------------------------------




zone, ocean waters and international waters), including, without limitation,
laws, regulations, conventions and agreements relating to (1) emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous materials, oil, hazardous
substances, petroleum and petroleum products and by-products (“Materials of
Environmental Concern”), or (2) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Materials of
Environmental Concern (“Environmental Laws”) (except, as to all of the above,
where the failure to do so would not be reasonably likely to result in a
Material Adverse Change); (ii) the Borrower and each of the Subsidiaries now
have and will continue to have, to the extent required, all permits, licenses,
approvals, rulings, variances, exemptions, clearances, consents or other
authorizations required under applicable Environmental Laws (“Environmental
Approvals”) and are now and will continue to be, to the extent required, in
compliance with all Environmental Approvals required to operate their respective
businesses as then being conducted (except where the failure to comply with,
obtain or renew such permits, licenses, rulings, variances, exemptions,
clearances, consents or other authorizations would not be reasonably likely to
result in a Material Adverse Change); and (iii) neither the Borrower nor any of
the Subsidiaries have received any notice of any claim, action, cause of action,
investigation or demand by any Person, entity, enterprise or government, or any
political subdivision, intergovernmental body or agency, department or
instrumentality thereof, alleging potential liability which would reasonably be
likely to result in a Material Adverse Change, or a requirement to incur, any
investigatory costs, cleanup costs, response and/or remedial costs (whether
incurred by a governmental entity or otherwise), natural resources, property
and/or personal injury damages, attorneys’ fees and expenses, or fines or
penalties, in each case arising out of, based on or resulting from (1) the
presence, or release or threat of release into the environment, of any Materials
of Environmental Concern at any location, whether or not owned by the Borrower
or any of the Subsidiaries, or (2) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law or Environmental
Approval (“Environmental Claim”) (other than Environmental Claims that have been
fully and finally adjudicated or otherwise determined and all fines, penalties
and other costs, if any, payable by the Borrower or any of the Subsidiaries in
respect thereof have been paid in full or which are fully covered by insurance
(including permitted deductibles)), if such costs, damages, fees, expenses,
fines and/or penalties on a consolidated basis are material in the aggregate;

(n)           Liens.  Other than as disclosed on Schedule C, there are no Liens
in respect of Secured Debt  on any property owned by the Borrower or any
Subsidiary of the Borrower;

(o)           ERISA.  The execution and delivery of this Agreement and the
consummation of the transactions hereunder will not involve any prohibited
transaction within the meaning of ERISA or Section 4975 of the Code and no
condition exists or event or transaction has occurred in connection with any
Plan resulting from the failure to comply with ERISA which is reasonably likely
to result in the Borrower or any Subsidiary or any ERISA Affiliate incurring any
liability, fine or penalty which individually or in the aggregate would have a
material adverse effect.  Prior to the date hereof, the Borrower has delivered
to the Facility Agent a list of all the employee benefit plans to which the
Borrower or any  Subsidiary or any ERISA Affiliate is a “party in interest”
(within the meaning of Section 3(14) of ERISA) or a “disqualified person”
(within the meaning of Section 4975(e)(2) of the Code);

19


--------------------------------------------------------------------------------




(p)           Foreign Trade Control Regulations.  None of the transactions
contemplated herein will violate any of the provisions of the Foreign Assets
Control Regulations of the United States of America (Title 31, Code of Federal
Regulations, Chapter V, Part 500, as amended), any of the provisions of the
Cuban Assets Control Regulations of the United States of America (Title 31, Code
of Federal Regulations, Chapter V, Part 515, as amended), any of the provisions
of the Libyan Sanctions Regulations of the United States of America (Title 31,
Code of Federal Regulations, Chapter V, Part 550, as amended), any of the
provisions of the Iranian Transactions Regulations of the United States of
America (Title 31, Code of Federal Regulations, Chapter V, Part 560, as
amended), any of the provisions of the Iraqi Sanctions Regulations (Title 31,
Code of Federal Regulations, Chapter V, Part 575, as amended), any of the
provisions of the Federal Republic of Yugoslavia (Serbia and Montenegro)
Sanctions Regulations (Title 31, Code of Federal Regulations, Chapter V,
Part 585 as amended) or any of the provisions of the Regulations of the United
States of America Governing Transactions in Foreign Shipping of Merchandise
(Title 31, Code of Federal Regulations, Chapter V, Part 505, as amended); and

(q)           Lawful Purposes/Ultimate Beneficiary.  The Borrower requires the
Credit Facility for use in connection with its lawful corporate purpose and for
no other purposes and the Borrower’s use of the Credit Facility does not
contravene any law, official requirement or other regulatory measure or
procedure applicable to the Borrower implemented to combat “money laundering”
(as defined in Article 1 of the Directive (91/308/EEC) of the Council of the
European Communities) and comparable United States Federal and state laws
applicable to the Borrower.  The Borrower represents that it is the ultimate
beneficiary of the Credit Facility contemplated in this Agreement and will
promptly notify the Lenders (by written notice to the Facility Agent) if it
ceases to be the ultimate beneficiary.  Such written notice shall disclose the
name and the address of the new ultimate beneficiary.

SECTION 3.  ADVANCES OF THE FACILITY/LETTERS OF CREDIT

3.1.          Purpose.  The Lenders have agreed to make the Initial Commitment
under the Credit Facility available for purposes of (a) vessel acquisitions by
the Borrower or any of its Subsidiaries, and (b) general corporate purposes of
the Borrower.  Upon the written request of the Borrower to the Facility Agent,
the Initial Commitment under the Credit Facility may be increased by the
Commitment Increase, provided that (a) at the time of making such request, there
exists no Material Adverse Change or Event of Default and that such increase in
the Committed Amount would not cause a Material Adverse Change or Event of
Default, (b) the existing Lenders at the time of the making of such request or
any new Lenders who has become a party hereto in accordance with Section 11
hereof, agree to make the Commitment Increase or a portion thereof available,
and (c) any such increase in the Committed Amount shall be in minimum increments
of Twenty-five Million Dollars ($25,000,000).  The purposes of the Commitment
Increase shall be the same as those for which the Initial Commitment is to be
utilized.

3.2.          Advances.  Each of the Lenders, relying upon each of the
representations and warranties set out in Section 2, hereby agrees with the
Borrower that, subject to the terms of this Agreement, it will on the Drawdown
Dates make its portion of each Advance (pro rata in proportion to its
Commitment) in Dollars or a Foreign Currency, as requested by the Borrower,
available through the Facility Agent to the Borrower in an aggregate amount not
to exceed at any one time outstanding the then available Committed Amount,
provided, however, that no further

20


--------------------------------------------------------------------------------




Advances shall be made one month prior to the Termination Date.  The Initial
Advance  shall be in an amount (in an integral multiple of One Million Dollars
($1,000,000)) equal to or exceeding Five Million Dollars ($5,000,000) and each
subsequent Dollar Advance shall be in an amount (in an integral multiple of One
Million Dollars ($1,000,000)) equal to or exceeding One Million Dollars
($1,000,000).  Each Foreign Currency Advance shall be in an amount (in an
integral multiple of one hundred (100) units of account of the relevant
currency) equal to or exceeding the then Dollar Equivalent of One Million
Dollars (US$1,000,000).  Each Advance may only be denominated in a single
currency.  Each Advance shall be repaid in full, as more fully set forth
hereinafter, not later than the Termination Date.  Not more than fifteen (15)
Advances may be made in each consecutive twelve (12) month period.  Within the
limits of this Section 3.2 and upon the conditions herein provided, the Borrower
may from time to time borrow pursuant to this Section 3.2, repay Advances
pursuant to Section 5 and reborrow pursuant to this Section 3.2.  The obligation
of each Lender to advance its respective portion of any Advance shall be several
and not joint with the other Lenders.  With respect to each Advance, no Lender
shall be obliged to advance to the Borrower (a) with respect to each Advance, an
amount in excess of such Lender’s pro rata share of such Advance and, (b) when
aggregated with all other Advances outstanding at any time, an amount in excess
of its Commitment.

3.3.          Drawdown Notice.  The Borrower shall not less than three (3)
Banking Days before each Drawdown Date (other than a Drawdown Date occurring by
reason of a drawing under any Letter of Credit) serve a notice (a “Drawdown
Notice”) on the Facility Agent (which shall promptly furnish a copy to each
Lender), substantially in the form set out in Exhibit 2, which notice shall
(a) be in writing addressed to the Facility Agent, (b) be effective on receipt
by the Facility Agent, provided it is received before 11 a.m. New York time
(otherwise it shall be deemed to have been received on the next Banking Day),
(c) specify the currency, amount and purpose of the Advance to be drawn,
(d) specify the Banking Day on which the Advance is to be drawn and the initial
Interest Period, (e) specify the disbursement instructions and (f) be
irrevocable.

3.4.          Drawdown Notice a Warranty.  Each Drawdown Notice shall be deemed
to constitute a warranty by the Borrower (a) that the representations and
warranties stated in Section 2 are true and correct on the date of such Drawdown
Notice and will be true and correct on the Drawdown Date as if made on such
date, (b) that after giving effect to the borrowing made pursuant to such
Drawdown Notice, the Credit Facility Balance shall not exceed the Committed
Amount then available hereunder pursuant to Section 3.2 and (c) that no Event of
Default nor any event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default has occurred and is continuing.

3.5.          Notation of Advance on Note.  Each Advance, or pro rata portion
thereof, made by a Lender to the Borrower may be evidenced by a notation of the
same made by such Lender on the grid attached to such Lender’s Note, which
notation, absent manifest error, shall be prima facie evidence of the amount of
the relevant Advance.

3.6.          Foreign Currency Advances.  The Dollar Equivalent (calculated at
the applicable  Exchange Rate from time to time prevailing) of the aggregate
principal amount of Foreign Currency Advances at any time outstanding under the
Credit Facility (together with the Dollar Equivalent of the aggregate Stated
Amount of Letters of Credit then outstanding and denominated in currencies other
than Dollars) shall not exceed fifty percent (50%) of the then available
Committed Amount.  To the extent provisions of this Agreement require the
calculation

21


--------------------------------------------------------------------------------




of amounts advanced or available under the Credit Facility in Dollars, any such
amounts (if denominated in a currency other than Dollars) which are subject to
such calculation shall, for purposes of such calculations, be notionally
converted to Dollars at the relevant Exchange Rate then prevailing.  The
calculation of such currency conversion shall be certified by the Facility Agent
or the Letter of Credit Issuer, as the case may be, which certification, absent
any manifest error, shall be conclusive and binding on the Borrower and the
Lenders.  If exchange rate fluctuations (a) cause the Credit Facility Balance to
exceed the Committed Amount at any time or (b) cause the Foreign Currency
Advances (together with the Dollar Equivalent of the aggregate Stated Amount of
Letters of Credit then outstanding and denominated in currencies other than
Dollars) to exceed fifty percent (50%) of the then available Committed Amount at
any time, then the Borrower shall, within seven (7) days of written demand of
the Facility Agent, repay Advances and, thereafter to the extent necessary, cash
collateralize Letters of Credit, in an amount equal to the excess of the Credit
Facility Balance over the Committed Amount or repay Foreign Currency Advances
(together with the Dollar Equivalent of the aggregate Stated Amount of Letters
of Credit then outstanding and denominated in currencies other than Dollars) in
an amount sufficient to reduce Foreign Currency Advances to not more than fifty
percent (50%) of the then available Committed Amount, as the case may be.

3.7.          Letters of Credit.  (a) Subject to and upon the terms and
conditions herein set forth, the Borrower may request that a Letter of Credit
Issuer at any time and from time to time prior to the Banking Day immediately
preceding the Termination Date issue, for the account of the Borrower and in
support of L/C Supportable Obligations, and subject to and upon the terms and
conditions herein set forth, such Letter of Credit Issuer agrees to issue from
time to time, irrevocable standby letters of credit denominated in Dollars (or
in such other currency as the Borrower and the Letter of Credit Issuer may
agree) and in such form as may be approved by the Letter of Credit Issuer
(singly, a “Letter of Credit” and collectively, the “Letters of Credit”). 
Schedule E contains a description of all letters of credit issued for the
account of the Borrower pursuant to the Existing Credit Agreement which will
remain outstanding on the date hereof.  Each such letter of credit, including
any extension thereof (each an “Existing Letter of Credit”), shall constitute a
“Letter of Credit”, for all purposes of this Agreement and shall be deemed
issued for the purposes of Sections 3.10 and 14.2 on the date hereof.

(b)           Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued, the Stated Amount of which, (x) when added to the Letter of Credit
Outstandings at such time, would exceed Two Hundred Million Dollars
($200,000,000) or (y) when added to the Letter of Credit Outstandings at such
time plus the aggregate principal amount of all Advances made by Lenders then
outstanding would exceed the Committed Amount at such time; and (ii) each Letter
of Credit shall have an expiry date occurring not later than the earlier of (x)
the date which occurs thirty-six (36) months after the date of issuance thereof
and (y) the Banking Day immediately preceding the Termination Date; provided
that the Borrower may request, and the Letter of Credit Issuer, the Facility
Agent and the  Lenders may consent, in their respective absolute discretion, to
extend the expiry dates of certain Letters of Credit beyond the Termination Date
(singly, an “Extended Letter of Credit” and collectively, the “Extended Letters
of Credit”).  Should one or more Lenders not consent to the requested extension,
the Borrower may request and the Letter of Credit Issuer, the Facility Agent and
the remaining Lenders may agree to provide such Extended Letter of Credit and in
such case and for such purpose, the Commitments of the Lenders will be adjusted
accordingly.  For purposes of determining compliance with limitations set forth
in this Agreement, the Dollar Equivalent of the Stated

22


--------------------------------------------------------------------------------




Amount of any Letter Credit denominated in a currency other than Dollars shall
be converted at the Issuer’s Exchange Rate in effect at the time of
determination.

3.8.          Request for Issuance of Letter of Credit.  (a) Whenever the
Borrower wishes that a Letter of Credit be issued, the Borrower shall give the
applicable Letter of Credit Issuer written notice (a “Letter of Credit
Request”), copied to the Facility Agent, substantially in the form of Exhibit 3
prior to 11:00 a.m., New York time, at least three (3) Banking Days prior to the
proposed date of issuance (which shall be a Banking Day), which Letter of Credit
Request shall include any documents that the Letter of Credit Issuer may
reasonably require in connection therewith.  The Letter of Credit Request shall
be irrevocable.  The Letter of Credit Issuer shall promptly notify each Lender
of each Letter of Credit Request.

(b)           The Letter of Credit Issuer shall, on the date of each issuance of
a Letter of Credit by it, give each Lender and the Borrower written notice of
the issuance of such Letter of Credit.

3.9.          Letter of Credit Payments Deemed Advances.  (a) The Borrower
hereby agrees that any payment or disbursement made by a Letter of Credit Issuer
under any Letter of Credit shall be deemed an Advance in Dollars (amounts paid
or disbursed in currencies other than Dollars or Foreign Currencies shall be
converted to Dollars at the Exchange Rate as of the date of payment or
disbursement) or the Foreign Currency in which such Letter of Credit was
denominated under this Agreement and shall bear interest for each day from the
date of such payment or disbursement at the Base Rate as in effect on each day
until the date falling three (3) Banking Days after receipt by the Facility
Agent of an Interest Notice with respect to such Advance and shall thereafter
bear interest at the Applicable Rate.  The Letter of Credit Issuer shall give
prompt notice to the Borrower and the Lenders of each payment or disbursement
and the amount thereof in, as applicable, (x) Dollars, (y) the relevant Foreign
Currency or (z), if such payment or disbursement was in a currency other than
Dollars or a Foreign Currency, the Dollar Equivalent of such payment or
disbursement (together with the sum thereof in the relevant foreign currency and
the applicable Exchange Rate) under a Letter of Credit.

(b)           (i)            The Letter of Credit Issuer shall not concern
itself with the regularity or propriety of any demand made under any Letter of
Credit beyond the face thereof, provided that such demand strictly complies with
the terms of such Letter of Credit and (subject to the above proviso) it shall
not be a defense to a claim of the Letter of Credit Issuer that the Letter of
Credit Issuer could have resisted the payment in respect of which such claim is
made.

                                (ii)           The Borrower’s obligation to
repay any Advance deemed made under this Section 3.9 (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower may have or have had against the Letter of Credit Issuer or
any Lender, including, without limitation, any defense based upon the failure of
any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit (other than the failure of the Letter of Credit Issuer to determine that
any documents required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit) or any non-application or misapplication by the beneficiary of
the proceeds of such drawing; provided, however, that the Borrower shall not be
obligated to reimburse the Letter of Credit Issuer for any wrongful payment made
by the Letter of Credit Issuer under a Letter

23


--------------------------------------------------------------------------------




of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer.

3.10.        Letter of Credit Participation.  (a) Immediately upon the issuance
by a Letter of Credit Issuer of such Letter of Credit, the Letter of Credit
Issuer shall be deemed to have sold and transferred to each Lender, and each
Lender (each a “Letter of Credit Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation, in
proportion to such Lender’s Commitment, in such Letter of Credit, each
substitute letter of credit, each drawing made thereunder and the obligation of
the Borrower under this Agreement with respect thereto (although the Letter of
Credit Fee shall be payable directly to the Facility Agent for the account of
the Letter of Credit Participants as provided in Section 14.2) and any security
therefor or guaranty pertaining thereto; provided, however, that for purposes of
an Extended Letter of Credit, a Lender that did not consent to an Extended
Letter of Credit shall not be deemed to be a Letter of Credit Participant in
such Extended Letter of Credit.

(b)           In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall not have any obligation relative to the respective
Letter of Credit Participants other than to determine that any documents
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit. 
Any action taken or omitted to be taken by the Letter of Credit Issuer under or
in connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Letter of
Credit Issuer any resulting liability to the respective Letter of Credit
Participants.

(c)           In the event that any Letter of Credit Issuer makes any payment
under any Letter of Credit issued thereby, upon receipt of notice thereof as
provided in Section 3.9(a), each Letter of Credit Participant shall promptly and
unconditionally pay to the Letter of Credit Issuer, the amount of such Letter of
Credit Participant’s Percentage of such payment in Dollars (or if the Letter of
Credit was (x), issued in a Foreign Currency, the currency of issuance or
(y) issued in a currency other than Dollars or the Foreign Currencies, in
Dollars, based upon the Dollar Equivalent of the deemed advance as calculated
pursuant to Section 3.9(a)) and in same day funds; provided, however, that no
Letter of Credit Participant shall be obligated to pay to the Letter of Credit
Issuer its percentage of such payment for any wrongful payment made by the
Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Letter of Credit Issuer.  If the Letter of Credit Issuer so notifies any Letter
of Credit Participant required to fund a Drawing under a Letter of Credit prior
to 11:00 a.m., New York time, on any Banking Day, such Letter of Credit
Participant shall make available to the Letter of Credit Issuer such Letter of
Credit Participant’s Percentage of the amount of such payment on such Banking
Day in same day funds.  If and to the extent such Letter of Credit Participant
shall not have so made its percentage of the amount of such drawing available to
the Letter of Credit Issuer, such Letter of Credit Participant agrees to pay to
the Letter of Credit Issuer, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Letter of Credit Issuer at the overnight Federal Funds Effective Rate. 
The failure of any Letter of Credit Participant to make available to the Letter
of Credit Issuer its percentage of any drawing under any Letter of Credit shall
not relieve any other Letter of Credit Participant of its obligation hereunder
to make available to the Letter of Credit Issuer its percentage of any payment
under any Letter of Credit on the date required, as specified above, but no
Letter of Credit Participant

24


--------------------------------------------------------------------------------




shall be responsible for the failure of any other Letter of Credit Participant
to make available to the Letter of Credit Issuer such other Letter of Credit
Participant’s Percentage of any such payment.

(d)           The obligation of the respective Letter of Credit Participants to
make payments to the applicable Letter of Credit Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever (provided that no
Letter of Credit Participant shall be required to make payments resulting from
the Letter of Credit Issuer’s gross negligence or willful misconduct) and shall
be made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i)            any lack of validity or enforceability of this Agreement.

(ii)           the existence of any claim, set-off, defense or other right which
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any person for whom any such
transferee may be acting),  any Agent or Lender or other person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

(iii)          any draft, certificate or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect; or

(iv)          the occurrence of any Event of Default.

SECTION 4.  CONDITIONS

4.1.          Conditions Precedent to Drawdown of the Initial Advance under the
Credit Facility.  The obligation of the Lenders to make the initial Advance
available to the Borrower under this Agreement shall be expressly subject to the
following conditions precedent:

(a)           the Facility Agent shall have received the following documents in
form and substance satisfactory to the Facility Agent and its legal advisers:

(i)            copies, certified as true and complete by an officer of the
Borrower of the resolutions of its board of directors evidencing approval of
this transaction and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute this Agreement and the Notes
and any other documents required in connection herewith on its behalf;

(ii)           copies, certified as true and complete by an officer of the
Borrower or other applicable party, of all documents evidencing any other
necessary actions (including actions by such parties thereto other than the
Borrower as may be required by the Lenders), approvals or consents with respect
to this Agreement and the Notes and the transactions contemplated hereby and
thereby;

 

25


--------------------------------------------------------------------------------


 

(iii)          copies, certified as true and complete by an officer of the
Borrower of its certificate of incorporation and by-laws;

(iv)          certificate of the Secretary or Assistant Secretary of the
Borrower certifying as to (x) the incumbency of the signatories of the Borrower,
(y) the present directors of the Borrower and (z) the authorized, issued and
outstanding capital stock of each of the Vessel Owning/Operating Subsidiaries
legally and beneficially owned by the Borrower; and

(v)           good standing certificate of the Borrower;

(b)           the Borrower shall have duly executed and delivered:

(i)            this Agreement,

(ii)           the Notes, and

(iii)          the letter agreement referred to in Section 14.3;

(c)           the Operating Accounts referred to in Section 8.1 shall have been
duly established with the Facility Agent;

(d)           the Facility Agent shall have received a certificate of the chief
financial officer of the Borrower confirming the representations and warranties
set forth in Section 2.1(l) and containing conclusions as to the solvency of the
Borrower (on a consolidated basis);

(e)           the Agents and the Lenders shall have received payment in full of
all fees and expenses due to them on the date hereof including, without
limitation, all fees and expenses due under Section 14;

(f)            the Facility Agent shall be satisfied that neither the Borrower
nor any of the Subsidiaries is subject to any Environmental Claim which could
give rise to a Material Adverse Change;

(g)           the Facility Agent shall have received true and complete copies of
(i) the 10K report of the Borrower for the year ending December 31, 2005 filed
with the United States Securities and Exchange Commission and (ii) all 10Q and
8K reports filed by the Borrower with the United States Securities and Exchange
Commission since December 31, 2005;

(h)           no Material Adverse Change having occurred since June 30, 2006;

(i)            the Facility Agent having received such evidence as it may
require that the Borrower and each of the Subsidiaries have insured their
respective properties and other assets with underwriters and agents acceptable
to the Facility Agent in the manner required under Section 2.1(k);

(j)            the Facility Agent shall have received opinions from Seward &
Kissel LLP, counsel to the Lenders and the Agents, Alice Gran, Esq., in-house
counsel to the Borrower and Weil, Gotshal & Manges, special counsel to the
Borrower, in such form as the Facility Agent may agree, as well as such other
legal opinions as the Lenders shall have required as to all or any

26


--------------------------------------------------------------------------------




matters under the laws of the United States of America, the State of New York
and the State of Delaware covering the representations and conditions which are
the subjects of Sections 2 and 4 or in such other form as the Facility Agent may
agree; and

(k)           the Facility Agent shall have received evidence of the
termination, cancellation and prepayment of all amounts outstanding under the
Existing Credit Facility.

4.2.          Further Conditions Precedent.  The obligation of the Lenders to
make any Advance (other than an Advance which occurs by reason of a drawing
under any Letter of Credit) available to the Borrower shall be expressly and
separately from the foregoing conditional upon, on the relevant Drawdown Date:

(a)           the Facility Agent having received a Drawdown Notice in accordance
with the terms of Section 3.3;

(b)           the representations stated in Section 2 (updated mutatis mutandis)
being true and correct as if made on that date;

(c)           no Event of Default having occurred and being continuing and no
event having occurred and being continuing which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default; and

(d)           the Facility Agent being satisfied that no Event of Default will
arise following the drawdown of the Advance in question by reason of the
drawdown of the Advance and that no event or state of affairs exists which
constitutes, in the reasonable opinion of the Facility Agent, a material risk
that it will be unlawful or impossible for the Borrower to make any payment or
perform any material obligation as required under the terms of this Agreement
and the Notes.

4.3.          Break Funding Costs.  In the event that, on any date specified for
the making of an Advance in any Drawdown Notice, the Lenders shall not be
obliged under this Agreement to make such Advance available under this
Agreement, the Borrower shall indemnify and hold the Lenders or any of them,
fully harmless against any losses which they may sustain as a result of
borrowing or agreeing to borrow funds to meet the drawdown requirement in
respect thereof and the certificate of such Lender, absent manifest error, shall
be conclusive and binding on the Borrower as to the extent of any such losses.

4.4.          Satisfaction after Drawdown.  Without prejudice to any of the
other terms and conditions of this Agreement, in the event the Lenders, in their
sole discretion, make an Advance prior to the satisfaction of all or any of the
conditions referred to elsewhere in Sections 4.1 and 4.2, the Borrower hereby
covenants and undertakes to satisfy or procure the satisfaction of such
condition or conditions within fourteen (14) days after the relevant Drawdown
Date (or such longer period as the Lenders, in their sole discretion, may agree)
and the failure of the Borrower to do so will constitute an Event of Default.

SECTION 5.  REPAYMENT, PREPAYMENT AND REDUCTION

5.1.          Repayment.  The Borrower shall repay all outstanding Advances
(subject to reductions and prepayments as hereinafter set forth) on the
Termination Date and shall also repay outstanding Advances, to the extent
required to comply with (a)  Section 3.6, (b) a reduction of

27


--------------------------------------------------------------------------------




 the Credit Facility pursuant to Section 5.3 or (c) as may be otherwise provided
in this Agreement.  Each Advance (together with interest accrued thereon and any
costs or other sums associated therewith payable by the Borrower hereunder)
shall be repaid in the currency in which such Advance was drawn down or, in the
case of such costs or sums, the currency in which such cost or sum was incurred
or booked by the Agent and the Lenders.

5.2.          Prepayment.  The Borrower may prepay, upon three (3) days’ written
notice, any outstanding Advance or any portion thereof, without penalty,
provided that such prepayment is made on the last day of the Interest Period
covering such Advance.  Each prepayment shall be (a) in a minimum amount of: 
(x) if made in Dollars, One Million Dollars ($1,000,000) or (y) if made in a
Foreign Currency, the then Dollar Equivalent (rounded upward to the nearest
multiple of one hundred (100) units of account of the relevant currency) of One
Million Dollars ($1,000,000), (b) in an amount equal to an integral multiple of
such minimum amount or (c) in the full amount of the Advance.  On the date of
prepayment (whether pursuant to this Section or as a consequence of any
reduction in the Committed Amount) all accrued interest to the date of such
prepayment shall be paid in full with respect to Advances or portion thereof
being prepaid, together with any and all actual costs or expenses incurred by 
any Agent or Lender in connection with any breaking of funding  ( as certified
by the relevant Lenders, which certification, absent any manifest error, shall
be conclusive and binding on the Borrower).

5.3.          Permanent Reduction of the Committed Amount of the Credit
Facility.

(a)           Mandatory Permanent Reduction.  Subject to the following
provisions of this Section 5, (i) on the fifth anniversary of the date of this
Agreement, the outstanding Committed Amount shall be reduced by an amount equal
to the Mandatory Reduction Amount, (ii) on the sixth anniversary of the date of
this Agreement, the Committed Amount shall be further reduced by an amount equal
to the Mandatory Reduction Amount, and (iii) on the Termination Date, the
Committed Amount shall be reduced to zero.

(b)           Voluntary Permanent Reduction.  The Borrower shall have the right,
at any time and from time to time, to request, without penalty, a permanent
partial or whole reduction of the Committed Amount, provided that (a) the
Facility Agent receives three (3) Banking Days’ prior written notice of such
request and (b) if the then outstanding Credit Facility Balance exceeds the
Committed Amount as so reduced, such requested reduction occurs on the last day
of the applicable Interest Period(s) for Advances (or portions thereof)
outstanding under this Agreement at least equal to the excess of the  Credit
Facility Balance over the reduced Committed Amount.  Each such partial permanent
reduction shall be equal to or shall exceed Ten Million Dollars ($10,000,000)
and shall be an integral multiple of Ten Million Dollars ($10,000,000).

5.4.          Reduction of Commitment.  Simultaneously with each reduction of
the Committed Amount (whether pursuant to Section 5.3 or otherwise), each
Lender’s Commitment in respect of the Credit Facility shall be reduced pro rata
in proportion to their respective interests in the Credit Facility.

SECTION 6.  INTEREST AND RATE

6.1.          Applicable Rate.  Except as otherwise provided in Section 3.9,
each Advance shall bear interest at a rate per annum (the “Applicable Rate”)
equal to the aggregate of

28


--------------------------------------------------------------------------------




(a) LIBOR for the applicable Interest Period, plus (b) the Applicable Margin
plus (c) any applicable margin or eurocurrency liability reserve requirement
imposed on any Lender as a result of the operation of Regulation D (Title 12,
Code of Federal Regulations, Chapter II, Part 204), or any successor thereto, or
similar reserve requirement imposed upon a Lender by the jurisdiction of
incorporation of such Lender or the domicile of its lending office making its
Advances, as in effect from time to time constituting a sum payable by the
Borrower under Section 12.2.  Upon the occurrence of an Event of Default or an
event or condition which, with the giving of notice or passage of time or both,
would constitute an Event of Default, the Credit Facility Balance or any other
amount payable hereunder or under the Notes shall bear interest thereafter at a
rate (the “Default Rate”) of two hundred basis points (200 bp) over the
Applicable Rate then in effect.

6.2.          LIBOR; Interest Periods.  With respect to each Advance, the
Borrower may select Interest Periods of one (1), two (2), three (3), six (6),
nine (9) or twelve (12) months (or such longer period as the Lenders may, in
their sole discretion, agree), provided however, that in no event may the
Borrower select an Interest Period of one (1) month more than six (6) times in
any calendar year.  The Borrower shall give an Interest Notice to the Facility
Agent (which shall promptly forward same to the Lenders) at least three (3)
Banking Days prior to the end of any then existing Interest Period, which
Interest Notice shall set forth the Interest Period selected.  If at the end of
any then existing Interest Period, the Borrower fails to give an Interest Notice
as provided herein, the following Interest Period shall have a duration of
three (3) months.  LIBOR and the Applicable Rate shall be determined by the
Facility Agent two (2) Banking Days prior to the first day of the relevant
Interest Period and shall be promptly notified in writing to the Borrower.  The
Borrower’s right to select an Interest Period shall be further subject to the
restriction that no selection of an Interest Period shall be effective unless
the Lenders are satisfied that the necessary funds will be available to the
Lenders for such period and the Facility Agent is satisfied that no Event of
Default or event which with notice or the passage of time, or both, would
constitute an Event of Default shall have occurred.  No Interest Period may
extend beyond the Termination Date.

6.3.          Interest Payments.  Interest on each Advance or portion thereof,
shall be payable quarterly in arrears and on the last day of each Interest
Period.

6.4.          Interest Due Only on Banking Day.  If interest would, under
Section 6.3, be payable on a day which is not a Banking Day, it shall then be
payable on the next following Banking Day, unless such next following Banking
Day falls in the following month in which case it shall be payable on the
Banking Day immediately preceding the day on which such interest would otherwise
be payable.

6.5.          Calculation of Interest.  All interest shall accrue from day to
day and be calculated on the actual number of days elapsed and on the basis of a
three hundred sixty (360) day year.

SECTION 7.  PAYMENTS

7.1.          Place of Payments, No Set Off.  All payments to be made hereunder
by the Borrower shall be made on the due dates of such payments to the Facility
Agent at its office located at 200 Park Avenue, New York, New York or to such
other branch of the Facility Agent as the Facility Agent may direct, without
set-off or counterclaim and free from, clear of and without deduction for, any
Taxes, provided, however, that if the Borrower shall at any time be

29


--------------------------------------------------------------------------------




compelled by law to withhold or deduct any Taxes from any amounts payable to the
Agents and the Lenders hereunder, then, subject to Section 7.2, the Borrower
shall pay such additional amounts in Dollars as may be necessary in order that
the net amounts received after withholding or deduction shall equal the amounts
which would have been received if such withholding or deduction were not
required and, in the event any withholding or deduction is made, whether for
Taxes or otherwise, the Borrower shall promptly send to the Facility Agent such
documentary evidence with respect to such withholding or deduction as may be
required from time to time by the Agents and the Lenders or any thereof.

7.2.          Proof of no Withholding.  Each Lender and any transferee, assignee
or participation holder (a “Transferee”) that is not incorporated under the laws
of the United States of America or a State thereof agrees that, on the initial
Drawdown Date and prior to the first date on which any payment is due to such
Lender or Transferee hereunder, the Lender or Transferee shall deliver to the
Borrower a duly completed United States Internal Revenue Service Form W-8 BEN or
Form W-8 ECI (or applicable successor form) indicating that such Lender is
exempt from United States withholding tax.  Each Lender or Transferee that is
incorporated under the laws of the United States or a State thereof shall, prior
to the first date on which any payment is due to such Lender or Transferee
hereunder, deliver to the Borrower a United States Internal Revenue Service Form
W-9 (or applicable successor form).  A Lender or Transferee subject to the
provisions of this Section 7.2 further undertakes to deliver to the Borrower
another copy of any of the foregoing forms on or before the date that any such
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form previously delivered thereby to the Borrower,
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender or Transferee from duly completing and
delivering any such form with respect to it, and such Lender or Transferee has
advised the Borrower that it is no longer exempt from United States withholding
tax or exempt from United States backup withholding tax, as the case may be. 
The Borrower shall not be required to pay any additional amounts described in
Section 7.1 hereof to the extent that the underlying Taxes arise as a result of
(i) a Lender’s or a Transferee’s failure to provide any applicable IRS form
referred to in this Section 7.2 within sixty (60) days after the Borrower has
made a written request for such form, or (ii) the IRS determining upon audit of
the Borrower that such IRS form submitted by the Lender or a Transferee is
incorrect or invalid.

7.3.          Federal Income Tax Credits.  In connection with the foregoing,
each Lender may consult with its legal advisers, all fees and expenses of which
shall be for the account of the Borrower.  If a Lender obtains the benefit of a
credit against its liability for federal income taxes imposed by the United
States of America for all or part of the Taxes as to which the Borrower has paid
additional amounts as aforesaid then such Lender shall reimburse the Borrower
for the amount of the credit so obtained.

SECTION 8.  ACCOUNTS

8.1.          The Operating Accounts.  Except as otherwise agreed by the
Facility Agent, the Borrower and the Vessel Owning/Operating Subsidiaries shall
maintain with the Facility Agent at the office of the Facility Agent located at
200 Park Avenue, New York, New York or at other branches of the Facility Agent
the principal operating accounts of the Borrower and the Vessel Owning/Operating
Subsidiaries if the Facility Agent has full commercial banking capability as of

30


--------------------------------------------------------------------------------




the date of this Agreement in the geographic areas in which the Borrower or any
of the Vessel Owning/Operating Subsidiaries operate.  The Lenders expressly
acknowledge that such operating accounts are not pledged or otherwise
hypothecated to the Lenders in connection with the Credit Facility.  The Lenders
further acknowledge that any moneys deposited in such accounts may be utilized
for any business purpose whatsoever consistent with the terms of this
Agreement.  Amounts accumulated in each Operating Account shall bear interest
for the account of the party maintaining such account in accordance with the
Facility Agent’s normal practice.

SECTION 9.  EVENTS OF DEFAULT

9.1.          Events of Default.  In the event that any of the following events
shall occur and be continuing:

(a)           Principal and Interest Payments.  Any payment of principal due on
any Mandatory Reduction Date, the Termination Date or otherwise due hereunder or
under the Notes or under any of them or any Interest on any of the Advances, is
not paid on the due date; or

(b)           Other Payments.  Any   amount (other than principal and interest)
becoming payable under this Agreement or under the Notes or under any of them,
is not paid on the due date or date of demand (as the case may be), and such
default continues unremedied for a period of three (3) Banking Days; or

(c)           Representations, etc.  Any representation, warranty or other
statement made by the Borrower in this Agreement or in any other instrument,
document or other agreement delivered in connection herewith or therewith proves
to have been untrue or misleading in any material respect as at the date as of
which made or affirmed; or

(d)           Impossibility, Illegality.  It becomes impossible or unlawful for
the Borrower to fulfill any of the covenants and obligations contained herein or
in the Notes or for any of the Lenders to exercise any of the rights vested in
them hereunder or under the Notes and such impossibility or illegality in the
reasonable opinion of the Majority Lenders will give rise to a Material Adverse
Change; or

(e)           Citizenship.  The Borrower or any of the Subsidiaries owning
Vessels registered under the laws and flag of the United States of America
breaches Section 10.1(a)(vii) and, provided such default does not render any
such Vessel liable to forfeiture, such default is not cured within thirty (30)
days of its occurrence; or

(f)            Covenants.  (I) The Borrower defaults in the performance of
Sections 10.1 (a)(iv), (vi) or (xx) or Sections 10.1(b)(i), (iii), (iv), (v),
(vi), (xi) or (xii)  or (II) the Borrower defaults in the performance of
Sections  10.1(a)(xvi), (xvii) or (xviii) and such default is not cured within
twenty (20) days; or

(g)           Other Covenants.  The Borrower defaults in the performance of any
other term, covenant or agreement contained in this Agreement, in the Notes or
in any other instrument, document or other agreement delivered in connection
herewith or therewith, or there occurs any other event which constitutes a
default under this Agreement or under the Notes, in each case other than an
Event of Default referred to elsewhere in this Section 9.1 and such default
continues unremedied for a period of thirty (30) days following notice thereof
by the Facility Agent; or

31


--------------------------------------------------------------------------------




(h)           Indebtedness. The Borrower or any of the Subsidiaries shall (a)
default in the payment when due (subject to any applicable grace period),
whether by acceleration or otherwise, of  any Funded Debt in excess of
Twenty-five Million Dollars ($25,000,000), (b) default in the observance or
performance of any agreement or condition relating to any such Funded Debt or
any other event shall occur or condition exist, the effect of which default or
other event or condition would entitle the holder or holders of such Funded Debt
to declare any such Funded Debt to become due prior to its stated maturity or
(c) default in the observance or performance of any agreement or condition
relating to  Indebtedness (other than Funded Debt) exceeding, in the aggregate,
Twenty-five Million Dollars ($25,000,000) and in connection with such default or
in connection with any non-payment default in respect of such Indebtedness
referred to in this sub-clause (c), any party becomes entitled to (x) enforce
the security for any such Indebtedness and such party shall take steps to
enforce the same, or (y) any party becomes entitled to accelerate and
accelerates such Indebtedness, unless such default, acceleration or enforcement
is being contested in good faith and by appropriate proceedings or other acts
and the Borrower and/or such Subsidiary or Subsidiaries, as the case may be,
shall set aside on its books adequate reserves with respect thereto; or

(i)            Bankruptcy.  The Borrower or any of the Subsidiaries commences
any proceedings relating to any  portion of its property under any
reorganization, arrangement or readjustment of debt, dissolution, winding up,
adjustment, composition, bankruptcy or liquidation law or statute of any
jurisdiction (other than with respect to a corporate re-organization unrelated
to a company’s insolvency), whether now or hereafter in effect (“Proceeding”),
or there is commenced against any thereof any Proceeding  which  Proceeding
remains undismissed or unstayed for a period of thirty (30) days; or any
receiver, trustee, liquidator or sequestrator of, or for, any thereof or any
substantial portion of the property of any thereof is appointed and is not
discharged within a period of thirty (30) days; or any thereof by any act
indicates consent to or approval of or acquiescence in any Proceeding or to the
appointment of any receiver, trustee, liquidator or sequestrator of, or for,
itself or any substantial portion of its property; or

(j)            Judgments.  (a) Any judgment or order is made the effect whereof
would be to render ineffective or invalid this Agreement, the Notes or any
thereof or (b) non-appealable final judgments or orders for the payment of money
involving matters not covered by insurance in excess of $25,000,000 (or its
equivalent in any other currency) in the aggregate for the Borrower and all of
its Subsidiaries shall be rendered against the Borrower and/or any of its
Subsidiaries and such judgments or orders shall continue unsatisfied and
unstayed for a period of thirty (30) consecutive days unless the failure to
promptly satisfy such judgment(s) would not result in a Material Adverse Change;
or

(k)           Inability to Pay Debts.  The Borrower or any of the Subsidiaries
is unable to pay or admits its inability to pay its debts as they fall due or if
a moratorium shall be declared in respect of any Funded Debt of the Borrower or
any of the Subsidiaries; or

(l)            Change of Control of the Borrower.  The Borrower shall have
suffered a Change of Control;

then the Lenders’ obligation to make the Credit Facility available shall cease
and the Facility Agent, on behalf of the Lenders, may (with the consent of the
Majority Lenders) and shall (upon the Majority Lenders’ instruction) by notice
to the Borrower, (i) declare the entire balance of the

32


--------------------------------------------------------------------------------




then outstanding Advances, accrued interest and any other sums payable by the
Borrower hereunder and under the Notes due and payable whereupon the same shall
forthwith be due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived (provided that upon the
happening of an event specified in subsections (i) or (k)  of this Section 9.1,
the Notes shall be immediately due and payable without declaration or other
notice to the Borrower), (ii) terminate any Letter of Credit which may be
terminated in accordance with its terms and (iii) direct the Borrower to pay
(and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of an Event of Default specified in subsection (i) or (k) of this
Section 9.1, it will pay) to the Facility Agent at the office set forth in
Section 7.1 such additional amounts, to be held as security in respect of
Letters of Credit then outstanding (if any), equal to the aggregate of the then
Letter of Credit Outstandings, such amounts to be repaid to the Borrower to the
extent not utilized to cover Letter of Credit drawings.  In such event, the
Facility Agent and the Lenders may proceed to protect and enforce their rights
by action at law, suit in equity or in admiralty or other appropriate
proceeding, whether for specific performance of any covenant contained in this
Agreement or in the Notes or in aid of the exercise of any power granted herein
or therein, or the Facility Agent and the Lenders may proceed to enforce the
payment of the Notes when due or to enforce any other legal or equitable right
of the Lenders, or proceed to take any action authorized or permitted by
applicable laws for the collection of all sums due, or so declared due, on the
Notes, including, without limitation, the right to appropriate and hold or apply
(directly, by way of set-off or otherwise) to the payment of the obligations of
the Borrower hereunder and/or under the Notes (whether or not then due) all
moneys and other amounts of the Borrower , then or thereafter in possession of
the Lenders, the balance of any deposit account (demand or time, matured or
unmatured) of the Borrower then or thereafter with the Lenders and every other
claim of the Borrower then or thereafter against the Lenders.

9.2.          Indemnification.  The Borrower agrees to, and shall, indemnify and
hold each of the Agents and the Lenders  harmless against any loss or reasonable
costs or expenses (including legal fees and expenses) which any of the Agents
and the Lenders sustains or incurs as a consequence of any default in payment of
the principal amount of any Advance or interest accrued thereon or any other
amount payable hereunder or under the Notes including, but not limited to, all
actual losses incurred in liquidating or re-employing fixed deposits made by
third parties or funds acquired to effect or maintain the Credit Facility or any
part thereof and any costs incurred by any of the Agents and the Lenders in
connection with the unwinding of any interest rate swap or other hedging
arrangements.  The Borrower also agrees to reimburse and indemnify the Letter of
Credit Issuer for and against any and all losses, costs or expenses of whatever
nature which may be incurred by the Letter of Credit Issuer in performing its
respective duties in any way relating to or arising out of its issuance of
Letters of Credit; provided that the Borrower shall not be liable for the
portion of such losses, costs or expenses resulting from the Letter of Credit
Issuer’s gross negligence or willful misconduct.  To the extent the Letter of
Credit Issuer is not so indemnified by the Borrower, the Letter of Credit
Participants will reimburse and indemnify the Letter of Credit Issuer in
proportion to its Letter of Credit Participant Percentage, provided that the
Letter of Credit Participants shall not be liable for the portion of such
losses, costs or expenses resulting from the Letter of Credit Issuer’s gross
negligence or willful misconduct.  An Agent or Lender’s certification of such
loss, costs and expenses absent any manifest error, shall be conclusive and
binding on the Borrower.

 

33


--------------------------------------------------------------------------------


9.3.          Application of Moneys.  All moneys received by any of the Lenders
under or pursuant to this Agreement or the Notes after the happening of any
Event of Default shall be applied by the Facility Agent in the following manner:

(i)            first, in or towards the payment or reimbursement of any expenses
or liabilities incurred by the Agents and the Lenders in connection with the
ascertainment, protection or enforcement of the Agents and the Lenders’ rights
and remedies hereunder and under the Notes,

(ii)           secondly, in or towards payment of any interest and fees owing in
respect of the Advances,

(iii)          thirdly, in or towards repayment of the Advances,

(iv)          fourthly, as security in respect of Letters of Credit then
outstanding, in the aggregate amount of the then Letter of Credit Outstandings,

(v)           fifthly, in or towards payment of all other sums which may be
owing to the Agents and the Lenders under this Agreement or under the Notes, and

(vi)          sixthly, after all Letters of Credit have expired or are
terminated, the surplus (if any), as well as any moneys held as security for
Letters of Credit to the extent not utilized to cover Letters of Credit, shall
be paid to the Borrower or to whomsoever else may be entitled thereto.

SECTION 10.  COVENANTS

10.1.        Covenants.  The Borrower hereby covenants and undertakes with the
Agents and the Lenders that, from the date hereof and so long as (x) any
commitments to advance credit hereunder remain in effect or (y) any principal,
interest or other moneys are owing in respect of the Credit Facility or
otherwise owing under this Agreement or under the Notes:

(a)           The Borrower will:

(i)            Know Your Client Confirmation.  Upon the Facility Agent’s
request, promptly supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Facility Agent in order for each
Lender to carry out and be satisfied with the results of all necessary “know
your client” or other checks which it is required to carry out in relation to
the transactions contemplated by this Agreement and the Notes and to the
identity of any parties to this Agreement or the Notes (other than the Lenders)
and their directors and officers;

(ii)           Performance of Agreements.  Duly perform and observe the terms of
this Agreement and the Notes;

(iii)          Compliance with Covenants.  Comply with each of its  covenants
set forth in this Agreement;

(iv)          Notice of Default.  Promptly inform the Facility Agent of the
occurrence of (a) any Event of Default or of any event which with the giving of
notice or

34


--------------------------------------------------------------------------------




lapse of time, or both, would constitute an Event of Default, (b) any litigation
or governmental proceeding pending or overtly threatened against it or against
any of the Subsidiaries which could reasonably be expected to give rise to a
Material Adverse Change and (c) any other event or condition of which it becomes
aware which is reasonably likely to give rise to a Material Adverse Change;

(v)           Obtain Consents.  Without prejudice to Section 2.1 and this
Section 10.1, obtain every consent and do all other acts and things which may
from time to time be necessary or advisable for the continued due performance of
all its obligations under this Agreement and under the Notes;

(vi)          Financial Statements and Other Information.  Deliver to the
Facility Agent (in sufficient number of copies to provide one to each Lender):

(a)           as soon as available but not later than ninety (90) days after the
end of each fiscal year of the Borrower, a complete copy of the 10K report (or
equivalent) of the Borrower filed with the United States Securities and Exchange
Commission (including audited annual consolidated financial statements of the
Borrower, in each case setting forth comparative consolidated figures for the
preceding fiscal year, together with a report thereon by an Acceptable
Accounting Firm whose opinion shall not be qualified as to the scope of audit
and as to the status of the Borrower and its subsidiaries as a going concern),
which shall be prepared by the Borrower and certified by the chief financial
officer of the Borrower, together with a Compliance Certificate from such chief
financial officer;

(b)           as soon as available but not later than sixty (60) days after the
end of each quarter of each fiscal year of the Borrower, a copy of the 10Q
report (or equivalent) of the Borrower filed with the United States Securities
and Exchange Commission which shall be prepared by the Borrower and certified by
the chief financial officer of the Borrower, together, in each instance, with a
Compliance Certificate from such chief financial officer;

(c)           within ten (10) days of filing, notice of the filing of all 8K
reports (or equivalent) filed by the Borrower with the United States Securities
and Exchange Commission (or any similar governmental authority) and deliver to
the Facility Agent, promptly on its request therefor, copies of such filings;

(d)           promptly upon the mailing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
mailed;

(e)           within ten (10) days of filing, notice of the filing of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) which the Borrower shall have filed
with the United States Securities and Exchange Commission (or similar
governmental authority) and deliver to the Facility Agent, promptly on its
request therefor, copies of such filings;

35


--------------------------------------------------------------------------------




(f)            such other statement or statements, lists of property and
accounts, budgets, forecasts, reports and financial information (including a
listing of all outstanding indebtedness of the Borrower and the Subsidiaries for
borrowed monies) with respect to the business, operations and management of the
Borrower and the Subsidiaries and the employment of the assets owned or operated
directly or indirectly by the Borrower or any of the Subsidiaries as the
Facility Agent may from time to time reasonably request in writing and any
material reports received by any thereof from their independent certified
accountants; and

(g)           include in each Compliance Certificate when requested by the
Facility Agent from time to time a List of Liens, current as of the date of such
Certificate;

(vii)         Qualification to Own U.S. Flag Vessels.  Throughout the Credit
Period, if the Borrower or a Subsidiary owns a United States flag vessel (a) the
Borrower shall remain eligible, and shall cause such Subsidiary to continue to
be eligible, to document such United States flag vessel within the meaning of 46
App. U.S.C. §12102(a) and (b) if such United States flag vessel is operated in
the coastwise trade, remain qualified, and cause such Subsidiary to continue to
be qualified, to own and operate vessels in the coastwise trade, within the
meaning of Section 2 of the Shipping Act, 1916, as amended;

(viii)        Corporate Existence.  Do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence, as well
as the corporate existence of its Subsidiaries, and all licenses, franchises,
permits and assets necessary to the conduct of its business and the business of
its Subsidiaries;

(ix)           Books, Records, etc.  Keep, and cause each of the Subsidiaries to
keep, proper books of record and account into which full and correct entries
shall be made, in accordance with GAAP throughout the Credit Period;

(x)            Inspection.  Allow any representative or representatives
designated by the Facility Agent, subject to applicable laws and regulations, to
visit and inspect any of its or any of the Subsidiaries’ properties, and, on
request, to examine its or any of the Subsidiaries’ books of account, records,
reports and other papers (and to make copies thereof and to take extracts
therefrom) and to discuss the affairs, finances and accounts of any thereof with
its officers and executive employees all at such reasonable times and as often
as the Facility Agent  reasonably requests;

(xi)           Taxes.  Pay and discharge, and cause each of the Subsidiaries to
pay and discharge, all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or property prior to the date upon which
penalties attach thereof; provided, however, that neither it nor any such
Subsidiary shall be required to pay and discharge any such tax, assessment,
charge or levy which are being contested in good faith and by appropriate
proceedings or other acts and so long as it or such Subsidiary shall set aside
on its books adequate reserves with respect thereto;

(xii)          Compliance with Statutes, etc.  Do, or cause to be done, all
things necessary to comply with all material laws, and the rules and regulations
thereunder,

36


--------------------------------------------------------------------------------




applicable to itself or to any of the Subsidiaries including, without
limitation, those laws, rules and regulations relating to employee benefit plans
and environmental matters;

(xiii)         Environmental Matters.  Promptly upon the occurrence of any of
the following conditions, provide to the Facility Agent a certificate of a chief
executive officer thereof, specifying in detail the nature of such condition and
its proposed response or the response of its Environmental Affiliate:  (a) its
receipt or the receipt by any Subsidiary or any of their Environmental
Affiliates of any communication whatsoever that alleges that such person is not
in compliance with any applicable environmental law or environmental approval,
if such noncompliance could reasonably be expected to give rise to a Material
Adverse Change, (b) knowledge by it, any Subsidiary or any of their
Environmental Affiliates that there exists any Environmental Claim pending or
threatened against any such person, which could reasonably be expected to give
rise to a Material Adverse Change, or (c) any release, emission, discharge or
disposal of any material that could form the basis of any Environmental Claim
against it, any Subsidiary or any of their Environmental Affiliates if such
Environmental Claim could reasonably be expected to give rise to a Material
Adverse Change.  Upon the written request by the Facility Agent, it will submit
to the Facility Agent at reasonable intervals, a report providing an update of
the status of any issue or claim identified in any notice or certificate
required pursuant to this subsection;

(xiv)        Evidence of Insurance.  Shall, and shall procure that each of the
Subsidiaries shall, maintain the insurances on its properties described in
Sections 2.1(g) and (k), with underwriters, brokers and protection and indemnity
clubs acceptable to the Facility Agent, and the Borrower shall provide the
Facility Agent with such  documentation as the Facility Agent should reasonably
require evidencing the same;

(xv)         Maintenance of Assets.  Maintain and keep, and cause the
Subsidiaries to maintain and keep, all properties used or useful in the conduct
of their business in good condition, repair and working order and supplied with
all necessary equipment and will make, or cause to be made, all necessary
repairs, renewals and replacements thereof so that the business carried on in
connection therewith and every portion thereof may be properly and
advantageously conducted at all times;

(xvi)        Funded Debt/Total Capitalization.  Procure that, on a consolidated
basis, the Funded Debt of the Borrower shall not exceed fifty percent (50%) of
its Total Capitalization;

(xvii)       Secured Debt/Total Capitalization.  Procure that, on a consolidated
basis, the Secured Debt of the Borrower shall not exceed twenty-five
percent (25%) of its Total Capitalization;

(xviii)      Interest Coverage Ratio.  Maintain, on a consolidated basis, an
Interest Coverage Ratio of not less than 3.0 to 1.0, determined as at the end of
each fiscal quarter;

(xix)         ERISA Matters.  Forthwith upon learning of the occurrence of any
material liability of the Borrower, any of the Subsidiaries or any ERISA
Affiliate pursuant to ERISA in connection with the termination of any Plan or
withdrawal or

37


--------------------------------------------------------------------------------




partial withdrawal from any multiemployer plan (as defined in ERISA) or of a
failure to certify the minimum funding standard of Section 412 of the Code or
Part 3 of Title I of ERISA by any Plan for which the Borrower, any of the
Subsidiaries or any ERISA Affiliate is plan administrator (as defined in ERISA),
furnish or cause to be furnished to the Facility Agent  written notice thereof;

(xx)          End of Fiscal Year.  Cause, for financial reporting purposes, (a)
each of its fiscal years to end on December 31 of each year and (b) each of its
fiscal quarters to end on March 31, June 30, September 30 and December 31.

(b)           The Borrower will not, without the prior written consent of the
Lenders:

(i)            Liens.  Create, assume or permit to exist, or permit any of its
Subsidiaries to create, assume or permit to exist, any Lien,  upon any of the
properties or other assets of any thereof, except:

(a)           liens for taxes not yet payable for which adequate reserves have
been maintained;

(b)           pledges or deposits to secure obligations under workmen’s
compensation laws or similar legislation, deposits to secure public or statutory
obligations, warehousemen’s or other like liens, or deposits to obtain the
release of such liens and deposits to secure surety, appeal or customs bonds on
which it or any  Subsidiary is the principal, as to all of the foregoing, only
to the extent arising and continuing in the ordinary course of business;

(c)           liens, charges and other encumbrances over such property or other
assets (other than Vessels) of the Borrower or any of the Vessel
Owning/Operating Subsidiaries, unless otherwise prohibited by Section
10.1(b)(xii);

(d)           with respect to Vessels, liens for crew’s wages remaining unpaid
in accordance with reasonable commercial practices or for collision or salvage,
liens in favor of suppliers of necessaries or other similar liens arising in the
ordinary course of the vessel-owning company’s business so long as the suppliers
thereof have not evidenced an intention to enforce any such lien or liens for
loss, damage or expense, which are fully covered by insurance or, in respect of
which, a bond or other security has been posted by the company owning such
Vessel with the appropriate court or other tribunal to prevent the arrest or
secure the release of any vessel from arrest on account of such claim or lien;
and

(e)           liens securing Secured Debt existing on the date of this Agreement
as set forth on Schedule C and Liens on Vessels and Helicopters owned by the
Borrower or its Subsidiaries or the earnings of, insurances covering or
requisition compensation in respect of such Vessels and Helicopters, provided
that the net book value of such Vessels and Helicopters does not exceed thirty
percent (30%) of the net book value of all Vessels and Helicopters owned by the
Borrower and its Subsidiaries, unless (i) in connection with the acquisition of
additional Vessels or Helicopters whether through a corporate acquisition or
otherwise, the Vessels or Helicopters being so acquired (or their earnings,
insurances or requisition

38


--------------------------------------------------------------------------------




compensation) are pledged as security for existing financing arrangements and
are acquired subject to those arrangements, and (ii) after giving effect to such
acquisition the aggregate of the net book value of the Vessels and Helicopters
pledged prior to such acquisition together with the net book value of the
Vessels and Helicopters so acquired exceeds thirty percent (30%) of the net book
value of all Vessels and Helicopters owned by the Borrower and its Subsidiaries
after giving effect to the acquisition, then the net book value of such
additional vessels or helicopters so pledged shall be excluded in determining
compliance with this covenant until the earlier of (x) the date such additional
vessels or helicopters and any assignment, pledge or encumbrance on their
earnings, insurance or requisition compensation are released and (y) one (1)
year following the date of acquisition;

(ii)           Sale of Assets.  Cease, or threaten to cease, its operations or 
viewed on a consolidated basis with its Subsidiaries, sell or otherwise dispose
of, or threaten to sell or otherwise dispose of, all or substantially all of the
assets thereof, or all or substantially all of such assets are seized or
otherwise appropriated except for requisition for hire;

(iii)          Dividends.  Declare or make any distributions to its
shareholders, by dividend or otherwise, or otherwise dispose of any assets to
its shareholders in cash or in any other manner unless the Borrower and the
Subsidiaries are in full compliance with the covenants contained in this
Agreement and no Event of Default has occurred and is continuing or will occur
after giving effect to any declaration or distributions to shareholders;

(iv)          Limitations on Ability to Make Distributions.  Create or otherwise
cause to permit to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary (other than those restrictions
contained in (x) the Seabulk Notes, (y) any Subsidiary Funded Debt of New
Subsidiaries or an Acquisition Subsidiary, if any, incurred or assumed in
connection with an acquisition of New Subsidiaries or (z) Title XI Debt) to (a)
pay dividends or make any other distributions on its capital stock or limited
liability company interests, as the case may be, to the Borrower or any
Subsidiary or pay any Indebtedness owed to the Borrower, (b) make any loans or
advances to the Borrower, or (c) transfer any of its property or assets to the
Borrower other than any such encumbrance or restriction agreed to by  (i) any
Vessel Owning/Operating Subsidiary incurring Title XI Debt or Secured Debt
permitted hereunder to the extent such Secured Debt is incurred in connection
with the acquisition or refinancing of its Vessels or Helicopters or (ii) any
Subsidiary party to any Joint Venture in respect of a restriction referred to in
sub-clause (c) above or (iii) any Subsidiary party to any Joint Venture to the
extent such Joint Venture incurs Indebtedness, but only to the extent the
parties to such Joint Venture are required to agree to any such restrictions;

(v)           Changes in Business.  Change or permit any of the Subsidiaries to
change, the nature of its business or commence any other business not reasonably
related to the maritime services, environmental services, energy services,
aviation services or related businesses;

(vi)          Consolidation, Merger.  Consolidate with, or merge into, or agree
to merge or become consolidated with, or merge into any corporation (it being

39


--------------------------------------------------------------------------------




understood that the Borrower can merge  into, or agree to merge or become
consolidated with any corporation so long as the Borrower is the surviving
entity, any Subsidiary can merge into, or agree to merge or consolidate with any
other Subsidiary and any Subsidiary can merge into, or agree to merge or become
consolidated with the Borrower);

(vii)         Use of Proceeds.  Use the proceeds of the Credit Facility in
violation of Regulation G, T, U or X of the Board of Governors of the Federal
Reserve System, as in effect from time to time;

(viii)        Redemption/Repurchase of Securities.  Redeem or repurchase any of
its outstanding convertible subordinated bonds or any class of its capital stock
now or hereafter outstanding, unless after giving effect to any such redemption
or repurchase it is in compliance with its covenants hereunder and no Event of
Default shall have occurred and be continuing and notification of any such
redemption or repurchase shall be included in the next quarterly Compliance
Certificate delivered to the Agent;

(ix)           No Money Laundering.  In connection with this Agreement,
contravene any law, official requirement or other regulatory measure or
procedure implemented to combat “money laundering” (as defined in Article 1 of
the Directive (91/308/EEC) of the Council of European Communities);

(x)            Limitation on Investments in Joint Ventures. Make, and will not
permit any Subsidiary to make, any Investment in any Joint Venture except, in
the absence of an Event of Default, the Borrower and any Subsidiary may make any
Investment in any Joint Venture on any date, if, immediately after giving effect
to such Investment, the aggregate book value of all  Investments made by the
Borrower and its Subsidiaries  would not exceed thirty percent (30%) of the
Borrower’s  Total Capitalization based on the most recent financial statements
of the Borrower required to be provided pursuant to Section  10.1(a)(v);
provided however that at the time of such Investment and immediately after
giving effect thereto the Borrower shall be in compliance with Sections 10.1(a)
(xvi), (xvii) and (xviii); and provided further, that there shall be excluded
from the computation of “Investments” hereunder any investment in securities of
any type which are, at the time of the determination being made hereunder, fully
listed and registered on (a) an exchange registered with the Securities and
Exchange Commission as a national securities exchange or (b) an equivalent
recognized national securities exchanges in any of the member countries of the
European Union, Mexico,  Japan, Norway or Singapore or such other national
securities exchange approved by the Majority Banks;

(xi)           Limitation on Indebtedness.  Incur, and shall procure that the
Subsidiaries will not incur, any Indebtedness, except:

(a)           Indebtedness under this Agreement;

(b)           Existing Indebtedness as set forth in Schedule D attached hereto,
and the renewals of such Indebtedness as long as there is no resulting increase
in Indebtedness;

(c)           Indebtedness under interest rate, foreign exchange  or derivatives
transactions entered into in the ordinary course of business;

 

40


--------------------------------------------------------------------------------


(d)           Indebtedness under performance guarantees and standby letters of
credit entered into in the ordinary course of business; and

(e)           Indebtedness of the Borrower and the Subsidiaries that may be
incurred so long as immediately after giving effect to the incurrence of such
Indebtedness the Borrower shall be in compliance with Sections 10.1(a)(xvi),
(xvii) and (xviii); provided that the aggregate of Subsidiary Funded Debt of
each of the Subsidiaries, when added together, shall not exceed thirty percent
(30%) of the Total Capitalization of the Borrower on a consolidated basis;
provided, further, that when aggregating any Subsidiary Funded Debt where more
than one Subsidiary is liable in respect thereof, the aggregate of such  
Subsidiary Funded Debt  shall not exceed the lesser of (A) two times the amount
of the outstanding Underlying Subsidiary Funded Debt and (B) the aggregate of
the Underlying Subsidiary Funded Debt and the book value of each of the Other
Subsidiaries (excluding in the case of each of the other Subsidiaries which is
not a Wholly-Owned Subsidiary, that portion of the book value of such Other
Subsidiary which represents the minority interest holders’ share of such book
value); and provided further that when aggregating any Subsidiary Funded Debt
(i) Subsidiary Funded Debt outstanding on the date hereof, and any refinancing
thereof with the same Subsidiaries, shall be counted only once, (ii) any
Subsidiary Funded Debt of New Subsidiaries and an Acquisition Subsidiary, if
any, incurred or assumed in connection with an acquisition of New Subsidiaries
shall be counted only once (including any refinancing thereof with the same
Subsidiaries), (iii) any Subsidiary Funded Debt incurred or assumed by one or
more Subsidiaries as a result of the acquisition (including new construction) of
additional vessels or helicopters or other assets by such Subsidiaries where
such Subsidiaries’ Funded Debt is cross-collateralized shall be counted only
once in respect of such Subsidiaries and (iv) any Subsidiary Funded Debt as to
which a Subsidiary is not actually liable shall not be included; and

(xii)          Negative Pledge.  Sell, encumber or otherwise transfer, or permit
any Subsidiary to sell, encumber or otherwise transfer, any of its Vessels,
Helicopters or any of the right, title or interest of any thereof therein,
assign, pledge or otherwise encumber any earnings of, insurances covering or
requisition compensation in respect of, any of its Vessels, Helicopters or sell,
assign, pledge or otherwise transfer or encumber any of the shares of stock of
any of the Subsidiaries directly or indirectly legally or beneficially owned by
the Borrower, unless after giving effect to any such sale, assignment, pledge,
transfer or other encumbrance, the Borrower is in compliance with Section
10.1(a)(xvii) and its other covenants and no Event of Default shall have
occurred and be continuing.

SECTION 11.  ASSIGNMENT AND PARTICIPATIONS

This Agreement shall be binding upon, and inure to the benefit of, the Borrower,
each of the Agents and the Lenders and their respective successors and assigns,
except that the Borrower may not assign any of its rights or obligations
hereunder without the prior written consent of the Lenders.  In giving any
consent as aforesaid to any assignment by the Borrower, the Lenders shall be
entitled to impose such conditions as they shall deem advisable. Any Lender
shall be entitled to assign the whole or any part of its rights or obligations
under this

41


--------------------------------------------------------------------------------




Agreement or grant participation(s) in the Credit Facility to any subsidiary or
holding company of such Lender, to any subsidiary company of any thereof or, in
the absence of an Event of Default, with the consent of the Borrower and the
Facility Agent (in each case not to be unreasonably withheld) to any other bank
or financial institution regularly engaged in commercial lending and such Lender
shall forthwith give notice of any such assignment or participation to the
Facility Agent and the Borrower, provided, however, that any such assignment or
participation shall be in a minimum amount of Ten Million Dollars ($10,000,000),
(a) any such assignment to a Lender is to be made pursuant to an Assignment and
Assumption Agreement substantially in the form of Exhibit 5 hereto,  and (b)
except as provided in Sections 14.3, no such assignment or participation will
result in any additional costs to, or additional material requirements on, the
Borrower.  The Borrower will take all reasonable actions requested by the
Lenders to effect such assignment, including, without limitation, the execution
of a written consent to such Assignment and Assumption Agreement. Anything
contained in this Section 11 to the contrary notwithstanding, any Lender may at
any time pledge all or any portion of its interest and rights under this
Agreement (including all or any portion of any Notes) to any of the twelve
Federal Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C.
§341.  No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder.

SECTION 12.  ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.

12.1.        Illegality.  In the event that by reason of any change in any
applicable law, regulation or regulatory requirement or in the interpretation
thereof a Lender has a reasonable basis to conclude that it has become unlawful
for such Lender to maintain or give effect to its obligations as contemplated by
this Agreement, the Lender shall inform the Borrower and the Facility Agent to
that effect, whereafter the liability of such Lender to make its Commitment
available shall forthwith cease and the Borrower shall be required either to
prepay to such Lender any portion of the then outstanding Advances owing to such
Lender immediately or, if such Lender so agrees, to prepay such portion of the
outstanding Advances to such Lender on the last day of the then current Interest
Period or Periods, in accordance with and subject to the provisions of
Section 12.6 and to pay to the Facility Agent sufficient amounts of cash to fund
any possible drawings under Letters of Credit then in existence, such amounts to
be repaid to the Borrower to the extent not utilized to cover Letter of Credit
drawings.  In any such event, but without prejudice to the aforesaid obligations
of the Borrower to prepay the outstanding Advances or part thereof and fund any
possible drawings under Letters of Credit then in existence, the Borrower and
such Lender shall negotiate in good faith with a view to agreeing on terms for
making the Commitment available from another jurisdiction or otherwise
restructuring the Commitment on a basis which is not unlawful.

12.2.        Increased Cost.  If any change in applicable law, regulation or
regulatory requirement or in the interpretation or application thereof by any
governmental or other authority, shall:

(i)            subject a Lender to any Taxes with respect to its income from the
Credit Facility or any part thereof, or

(ii)           change the basis of taxation to a Lender of payments of principal
or interest or any other payment due or to become due pursuant to this Agreement
(other than a change in the basis effected by the jurisdiction of incorporation
of such Lender or

42


--------------------------------------------------------------------------------




the domicile of the Lender’s office through which the Lender’s Commitment is
made or any governmental subdivision or other taxing authority having
jurisdiction over such Lender (unless such jurisdiction is asserted solely by
reason of the activities of the Borrower or any of the Subsidiaries) or such
other jurisdiction where the Credit Facility may be payable), or

(iii)          impose, modify or deem applicable any reserve requirements or
require the making of any special deposits against or in respect of any assets
or liabilities of, deposits with or for the account of, or loans by, any Lender,
or

(iv)          impose on any Lender any other condition affecting the Commitment
or any portion of any Advance thereunder, and the result of the foregoing is
either to increase the cost to such Lender of making available or maintaining
its Commitment or to reduce the amount of any payment received by such Lender

then and in any such case if such increase or reduction in the opinion of such
Lender materially affects the interests of such Lender under or in connection
with this Agreement:

(a)           such Lender shall notify the Borrower and the Facility Agent of
the happening of such event,

(b)           the Borrower agrees forthwith upon demand to pay to such Lender
such amount as such Lender certifies to be necessary to compensate such Lender
for such additional cost or such reduction, and

(c)           any such demand as is referred to in sub-section (b) of this
Section 12.2 may be made by such Lender at any time before or after any
repayment of the Advances.

12.3.        Replacement of Lender or Participant.  If the obligation of any
Lender to make its pro rata share of any Advance has been suspended or
terminated pursuant to Section 11, or if any Lender shall notify the Borrower of
the happening of any event leading to increased costs as described in Section
12.2, the Borrower shall have the right, upon twenty (20) Banking Days’ prior
written notice to such Lender, to cause one or more banks (a “Replacement Lender
(s)”) (which may be one or more of the Lender), each such Replacement Lender to
be satisfactory to the Majority Lenders (determined for this purpose as if such
transferor Lender had no Commitment and held no interest in the Note issued to
it hereunder) and, in each case, with the written acknowledgment of the Facility
Agent, to purchase such Lender’s pro rata share of the Advances and assume the
Commitment of such Lender pursuant to an Assignment and Assumption Agreement. 
If one or more such banks are identified by the Borrower and approved as being
reasonably satisfactory to the Majority Lenders (determined as provided above),
the transferor Lender shall consent to such sale and assumption by executing and
delivering an Assignment and Assumption Agreement.  Upon execution and delivery
of an Assignment and Assumption Agreement by the Borrower, the transferor
Lender, the Replacement Lender and the Facility Agent, and payment by the
Replacement Lender to the transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Replacement Lender, such
Replacement Lender shall become a Lender party to this Agreement (if it is not
already a party hereto as applicable) and shall have all the rights and
obligations of a Lender with a Commitment (which, if such Replacement Lender is
already a party hereto, shall take into

43


--------------------------------------------------------------------------------




account such Replacement Lender’s then existing Commitment hereunder) as set
forth in such Assignment and Assumption Agreement and the transferor Lender
shall be released from its obligations hereunder and no further consent or
action by any other Person shall be required.  In the event no Replacement
Lender is found or is satisfactory to the Majority Lenders, the Borrower shall
have the right to request a permanent reduction of the Committed Amount by
reducing the whole of such Lender’s commitment, provided that (a) the Facility
Agent and the Lender’s whose Commitment the Borrower seeks to reduce receive ten
(10) Banking Days prior written notice of such request and (b) such reduction
occurs on the last day of the applicable Interest Period(s) for Advances (or
portions thereof) outstanding under this Agreement. Upon such reduction, the
reduced Lender shall be released from its obligations hereunder and no further
action by any Person shall be required and the new participation percentages (as
designated in Schedule A hereto) shall be assigned to the remaining Lenders on a
pro rata basis based on their respective Commitments.  In the event that the
Facility Agent, in its capacity as a Lender, is required to sell its pro rata
share of the Advances and its Commitment hereunder pursuant to this
Section 12.3, the Facility Agent shall, promptly upon the consummation of any
assignment pursuant to this Section 12.3, resign as Facility Agent hereunder and
the Borrower shall (subject to the consent of the Majority Lenders) have the
right to appoint another Agent as successor Facility Agent, all in accordance
with Section 16.12.

12.4.        Non-availability of Funds.  If the Facility Agent shall determine
that, by reason of circumstances affecting the London Interbank  Market
generally, adequate and reasonable means do not or will not exist for
ascertaining the Applicable Rate for any Interest Period, the Facility Agent
shall give notice of such determination to the Borrower.  The Borrower and the
Lenders shall then negotiate in good faith in order to agree upon a mutually
agreeable basis for funding the Advance or Advances in question, and/or for
determining the interest rate and/or Interest Period(s) to be substituted for
those which would otherwise have applied under this Agreement.  If the Borrower
and the Lenders are unable to agree upon such a substituted funding base,
interest rate and/or Interest Period(s) within thirty (30) days of the giving of
such notice, the Borrower shall repay the Credit Facility, or the relevant
portion thereof, as the case may be, to the Lenders immediately; provided,
however, that if the Borrower fails to make such repayment, the Lenders shall
determine a funding basis, set an interest rate and/or set an Interest
Period(s), as the case may be, all to take effect from the expiration of the
relevant Interest Period(s) in effect at the date of said determination notice,
which rate shall be equal to the aggregate of the Margin and the cost to the
Lenders of funding the relevant Advance or Advances.

12.5.        Determination of Losses.  A certificate or determination notice of
the Agents and the Lenders as to any of the matters referred to in this
Section 12, absent manifest error, shall be conclusive and binding on the
Borrower.

12.6.        Compensation for Losses.  Where the Advances are to be prepaid by
the Borrower pursuant to Section 12.1 the Borrower agrees simultaneously with
such prepayment to pay to the relevant Lender all accrued interest to the date
of actual payment and all other sums payable by the Borrower to such Lender
pursuant to this Agreement, together with such amounts as may be certified by
such Lender to be necessary to compensate such Lender for any actual loss,
premium or penalties incurred or to be incurred by it on account of funds
borrowed to make, fund or maintain its Commitment for the remainder (if any) of
the then current Interest Period or Periods, if any, but otherwise without
penalty or premium.

44


--------------------------------------------------------------------------------




SECTION 13.  CURRENCY INDEMNITY

13.1.        Currency Conversion.  If for the purpose of obtaining or enforcing
a judgment in any court in any country it becomes necessary to convert into any
other currency (the “judgment currency”) an amount due in Dollars or a
particular Foreign Currency, as the case may be, under this Agreement or under
the Notes, then the conversion shall be made, in the discretion of the Facility
Agent, at the rate of exchange prevailing either on the date of default or on
the day before the day on which the judgment is given or the order for
enforcement is made, as the case may be (the “conversion date”), provided that
the Facility Agent shall not be entitled to recover under this section any
amount in the judgment currency which exceeds at the conversion date the amount
in Dollars or the relevant Foreign Currency, as the case may be, due under this
Agreement and/or under the Notes.

13.2.        Change in Exchange Rate.  If there is a change in the rate of
exchange prevailing between the conversion date and the date of actual payment
of the amount due, the Borrower shall pay such additional amounts (if any, but
in any event not a lesser amount) as may be necessary to ensure that the amount
paid in the judgment currency when converted at the rate of exchange prevailing
on the date of payment will produce the amount then due under this Agreement
and/or under the Notes in Dollars or the relevant Foreign Currency; any excess
over the amount due received or collected by the Lenders shall be remitted to
the Borrower.

13.3.        Additional Debt Due.  Any amount due from the Borrower under
Section 13.2 shall be due as a separate debt and shall not be affected by
judgment being obtained for any other sums due under or in respect of this
Agreement and/or under or in respect of the Notes.

13.4.        Rate of Exchange.  The term “rate of exchange” in this Section 13
means the rate at which the Facility Agent in accordance with its normal
practices is able on the relevant date to purchase Dollars or the relevant
Foreign Currency with the judgment currency and includes any premium and costs
of exchange payable in connection with such purchase.

SECTION 14.  FEES AND EXPENSES

14.1.        Commitment Fee.  (a) The Borrower shall pay to the Facility Agent,
for distribution to the Lenders, a commitment fee in Dollars, payable quarterly
in arrears, computed at the Commitment Fee Rates on the average unfunded portion
of the Committed Amount (valued in Dollars) during such quarter.  The commitment
fee shall accrue from the date hereof and shall terminate on the Termination
Date. Said fee shall be payable quarterly in arrears  at the end of each
calendar quarter. Such commitment fee shall be calculated on the basis of actual
days elapsed over a 360 day year.

14.2.        Letter of Credit and Facing Fees and Related Charges.  In addition,
the Borrower shall pay to the Facility Agent, for distribution to the Lenders, a
fee in Dollars in respect of each Letter of Credit (the “Letter of Credit Fee”)
computed at a rate per annum equal to the Applicable Margin in effect from time
to time on the daily Stated Amount of such Letter of Credit as reduced by any
drawings thereunder.  The Borrower further agrees to pay to each Letter of
Credit Issuer, commencing at such time, a fee in Dollars in respect of each
Letter of Credit (the “Facing Fee”) computed at a rate per annum equal to
one-eighth of one percent (1/8%) on the daily Stated Amount of such Letter of
Credit as reduced by any drawings thereunder. Accrued Letter of Credit Fees and
Facing Fees shall be calculated on the basis of

45


--------------------------------------------------------------------------------




actual days elapsed over a 360 day year and shall be due and payable quarterly
in arrears on the first day of November, February, May and August of each year
the Credit Facility remains outstanding and on the Termination Date.  The
Borrower also agrees to pay to the Letter of Credit Issuer all customary issuing
and handling fees of the Letter of Credit Issuer in connection with its issuance
of Letters of Credit.

14.3.        Administrative Fee.  The Borrower shall pay to the Facility Agent,
for its own account, such fees as shall have been agreed in accordance with the
letter agreement dated August 24 , 2006 between the Borrower and the Facility
Agent.

14.4.        Costs, Charges and Expenses.  The Borrower agrees to pay the Agents
and the Lenders upon demand (whether or not the Credit Facility or any part
thereof is made available hereunder) all reasonable costs, charges and expenses
(including legal fees and expenses, as well as travel expenses of the Agents and
the Lenders) incurred by the Facility Agent in connection with the negotiation,
preparation, syndication, execution and enforcement or attempted enforcement of
this Agreement, the Notes or otherwise in connection with the Credit Facility,
as well as in connection with any supplements, amendments, assignments, waivers
or consents relating thereto.

14.5.        Indemnification.  Neither any Agent nor any Lender nor any
director, officer, agent or employee of any thereof shall be liable to the
Borrower for any action taken or not taken by it in connection herewith in the
absence of its own gross negligence or willful misconduct.  The Borrower hereby
agrees to indemnify each of the Agents and the Lenders, their respective
Affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be imposed on, incurred by or asserted against, any
Indemnitee in any way relating to or arising out of this Agreement and the Notes
or any action taken or omitted by any Indemnitee hereunder or thereunder
provided that (i) no Indemnitee shall have the right to be indemnified hereunder
for such Indemnitee’s own gross negligence or willful misconduct and (ii) to the
extent permitted by law, the Indemnitee shall provide the Borrower with prompt
notice, but not later than sixty (60) days after it becomes aware, of any claim
giving rise to any such indemnified liability.

SECTION 15.  APPLICABLE LAW, JURISDICTION AND WAIVER

15.1.        Applicable Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

15.2.        Jurisdiction.  The Borrower hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by the Agents and the Lenders under this Agreement or under
any document delivered hereunder and the Borrower hereby irrevocably appoints
SEACOR Management Services Inc. with an office at 2200 Eller Drive, Fort
Lauderdale, Florida 33316, its attorney-in-fact and agent for service of summons
or other legal process thereon, which service may be made by serving a copy of
any summons or other legal process in any such action or proceeding on such
agent and such agent is hereby authorized and directed to accept by and on
behalf of the Borrower service of summons and other legal process of any such
action or proceeding against the Borrower.  The service, as herein provided, of
such

46


--------------------------------------------------------------------------------




summons or other legal process in any such action or proceeding shall be deemed
personal service and accepted by the Borrower as such, and shall be legal and
binding upon the Borrower for all the purposes of any such action or
proceeding.  Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of a
Borrower to any Agent or Lender) against the Borrower in any such legal action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment.  The Borrower will advise the Facility Agent promptly of
any change of address of the foregoing agent or of the substitution of another
agent therefor.  In the event that the foregoing agent or any other agent
appointed by the Borrower shall not be conveniently available for such service
or if the Borrower fails to maintain an agent as provided herein, the Borrower
hereby irrevocably appoints the person who then is the Secretary of State of the
State of New York as such attorney-in-fact and agent.  The Borrower will advise
the foregoing agent of the appointment made hereby, but failure to so advise
shall not affect the appointment made hereby.  Notwithstanding anything herein
to the contrary, the Agents and the Lenders may bring any legal action or
proceeding in any other appropriate jurisdiction.

15.3.        Waiver of Jury Trial.  IT IS MUTUALLY AGREED BY AND AMONG THE
BORROWER, AND THE AGENTS AND THE LENDERS THAT EACH OF THEM HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT OR THE NOTES.

SECTION 16.  THE AGENTS

16.1.        Appointment of Agents.  Each of the Lenders hereby irrevocably
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and under the Notes as are
delegated to such Agent by the terms hereof and thereof.  Neither the Agents nor
any of their respective directors, officers, employees or agents shall be liable
for any action taken or omitted to be taken by it or them under this Agreement
and under the Notes or in connection therewith, except for its or their own
gross negligence or willful misconduct.

16.2.        Distribution of Payments.  Whenever any payment is received by the
Facility Agent from the Borrower for the account of the Lenders, or any of them,
whether of principal or interest on the Notes, commissions, commitment fees
under Section 14.1, or otherwise, it will thereafter cause like funds relating
to such payment to be promptly distributed ratably to the Lenders according to
their respective Commitments, in each case to be applied according to the terms
of this Agreement.

16.3.        Holder of Interest in Notes.  The Facility Agent may treat each
Lender as the holder of all of the interest of such Lender in its Notes unless
and until the Facility Agent has received a copy of an Assignment and Assumption
Agreement evidencing the transfer of all or any part of such Lender’s interest
in the Credit Facility.

16.4.        No Duty to Examine, Etc.  The Agents shall not be under a duty to
examine or pass upon the validity, effectiveness or genuineness of this
Agreement, the Notes or any instrument, document or communication furnished
pursuant to this Agreement or the Notes or in connection with any thereof and
the Agents shall be entitled to assume that the same are valid,

47


--------------------------------------------------------------------------------




effective and genuine, have been signed or sent by the proper parties and are
what they purport to be.

16.5.        Agents as Lenders.  With respect to that portion of the Credit
Facility made available by it, each Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall include the Agents in their
capacity as Lenders.  Each Agent and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with, the Borrower as
if it were not an Agent.

16.6.        Obligations of Agents.  (a) The obligations of each Agent under
this Agreement and under the Notes are only those expressly set forth herein and
therein.

(b)           No Duty to Investigate.  No Agent shall  at any time be under any
duty to investigate whether an Event of Default, or an event which with the
giving of notice or lapse of time, or both, would constitute an Event of
Default, has occurred or to investigate the performance of this Agreement and
the Notes by the Borrower.

(c)           Reports and Notices.  Promptly upon receipt thereof by the
Facility Agent, the Facility Agent shall furnish each Lender with a copy of all
financial reports and notices delivered to it by the Borrower hereunder.

16.7.        Discretion of Agents.  (a) Each Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, and with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement and the Notes, unless such Agent shall have been instructed
by the Majority Lenders to exercise such rights or to take or refrain from
taking such action; provided, however, that such Agent shall not be required to
take any action which exposes such Agent to personal liability or which is
contrary to this Agreement or applicable law.

(b)           Instructions of Majority Lenders.  Each Agent shall in all cases
be fully protected in acting or refraining from acting under this Agreement and
under the Notes in accordance with the instructions of the Majority Lenders (or,
where expressly required hereby, all the Lenders), and any action taken or
failure to act pursuant to such instructions shall be binding on all of the
Lenders.

16.8.        Assumption re Event of Default.  Except as otherwise provided in
Section 16.4, the Facility Agent shall be entitled to assume that no Event of
Default, or event which with the giving of notice or lapse of time, or both,
would constitute an Event of Default, has occurred and is continuing, unless the
Facility Agent has been notified by the Borrower of such fact or has been
notified by a Lender that such Lender considers that an Event of Default or such
an event (specifying in detail the nature thereof) has occurred and is
continuing.  In the event that the Facility Agent shall have been notified by
any party in the manner set forth in the preceding sentence of any Event of
Default or of an event which with the giving of notice or lapse of time, or
both, would constitute an Event of Default, the Facility Agent shall promptly
notify the Lenders and shall take action and assert such rights under this
Agreement or the Notes as the Majority Lenders shall request in writing.

 

48


--------------------------------------------------------------------------------


16.9.        No Liability of Agents and the Lenders.  No Agent or Lender shall
be under any liability or responsibility whatsoever:

(a)           to the Borrower or any other person or entity as a consequence of
any failure or delay in performance by, or any breach by, any other Lender or
any other person of any of its or their obligations under this Agreement or
under the Notes;

(b)           to any Lender or Lenders as a consequence of any failure or delay
in performance by, or any breach by the Borrower of any of its obligations under
this Agreement or under the Notes; or

(c)           to any Lender or Lenders for any statements, representations or
warranties contained in this Agreement or in the Notes or in any document or
instrument delivered in connection with the transaction hereby contemplated; or
for the validity, effectiveness, enforceability or sufficiency of this Agreement
and the Notes or any document or instrument delivered in connection with the
transactions hereby contemplated.

16.10.      Indemnification of Agents.  The Lenders agree to indemnify each
Agent (to the extent not reimbursed by the Borrower), pro rata according to the
respective amounts of their Commitments, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable legal fees and expenses incurred in investigating claims and
defending itself against such liabilities) which may be imposed on, incurred by
or asserted against, such Agent in any way relating to or arising out of this
Agreement and the Notes, any action taken or omitted by such Agent hereunder or
thereunder or the preparation, administration, amendment or enforcement of, or
waiver of any provision of, this Agreement and the Notes, except that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct.

16.11.      Consultation with Counsel.  Each Agent may consult with legal
counsel selected by such Agent and shall not be liable for any action taken,
permitted or omitted by it in good faith in accordance with the advice or
opinion of such counsel.

16.12.      Resignation.  Each Agent may resign at any time by giving sixty (60)
days’ written notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Lenders shall have the right to appoint a successor Agent.  If
no successor Agent shall have been so appointed by the Lenders and shall have
accepted such appointment within sixty (60) days after the retiring Agent’s
giving notice of resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a bank or trust company of
recognized standing.  The appointment of any successor  Agent shall (unless an
Event of Default has occurred and is continuing) be subject to the prior written
consent of the Borrower, such consent not to be unreasonably withheld.  After
any retiring Agent’s resignation as Agent hereunder, the provisions of this
Section 16 shall continue in effect for its benefit with respect to any actions
taken or omitted by it while acting as Agent.  In each case the resignation of
an Agent shall not take effect unless a successor Agent has been duly appointed.

49


--------------------------------------------------------------------------------




16.13.      Representations of Lenders.  Each Lender represents and warrants to
each other Lender and each Agent that:

(i)            in making its decision to enter into this Agreement and to make
its Commitment available hereunder, it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Borrower, that it has made an independent credit judgment and that it has not
relied upon any statement, representation or warranty by any other Lender or any
Agent; and

(ii)           So long as any portion of its Commitment remains outstanding, it
will continue to make its own independent evaluation of the financial condition
and affairs of the Borrower.

16.14.      Notification of Event of Default.  The Facility Agent hereby
undertakes promptly to notify the Lenders, and each of the Lenders hereby
undertakes promptly to notify the Facility Agent and the other Lenders, of the
existence of any Event of Default which shall have occurred and be continuing of
which the Facility Agent or such Lender has actual knowledge.

SECTION 17.  NOTICES AND DEMANDS

17.1.        Notices in Writing.  Every notice or demand under this Agreement
shall be in writing and may be given or made by telecopy.

17.2.        Addresses for Notice.  Every notice or demand shall be sent, if to
the Borrower or the Facility Agent, at the address set forth below and, if to
the Lenders at their address and telecopy numbers set forth in Schedule A or at
such other address or telecopy numbers as such party may hereafter specify for
the purpose by notice to each other party hereto.

Any notices addressed to the Borrower shall be sent as follows:

C/O SEACOR MANAGEMENT SERVICES INC.
2200 ELLEN DRIVE
FORT LAUDERDALE, FL 33316
Telecopy No.:  (954) 524-9185

Attention:  Richard Ryan, Chief Financial Officer

Any notices addressed to the Facility Agent shall be sent as follows:

200 PARK AVENUE, 31st Floor
NEW YORK, NEW YORK 10166-0396
Telecopy No.:  (212) 681-3900

Attention:  Barbara Gronquist/Kevin O’Hara

ANY NOTICE SENT BY TELECOPY SHALL BE CONFIRMED BY LETTER DISPATCHED AS SOON AS
PRACTICABLE THEREAFTER.

17.3.        Notices Deemed Received.  Every notice or demand shall, except so
far as otherwise expressly provided by this Agreement, be deemed to have been
received (provided that

50


--------------------------------------------------------------------------------




it is received prior to 2 p.m. New York time; otherwise it shall be deemed to
have been received on the next following Banking Day), in the case of a telecopy
at the time of dispatch thereof (provided further that if the date of dispatch
is not a Banking Day in the locality of the party to whom such notice or demand
is sent it shall be deemed to have been received on the next following Banking
Day in such locality) and, in the case of a letter, at the time of receipt
thereof.

SECTION 18.  MISCELLANEOUS

18.1.        Time of Essence.  Time is of the essence of this Agreement but no
failure or delay on the part of the Agents and the Lenders to exercise any power
or right under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise by the Agents and the Lenders of any power or right
hereunder preclude any other or further exercise thereof or the exercise of any
other power or right.  The remedies provided herein are cumulative and are not
exclusive of any remedies provided by law.

18.2.        Unenforceable, etc.; Provisions - Effect.  In case any one or more
of the provisions contained in this Agreement or in the Notes would, if given
effect, (i) cause such of the Borrower or any of the Subsidiaries, as the case
may be, which owns United States flag vessels to cease to be a citizen of the
United States within the meaning of Section 2 of the United States Shipping Act
1916, as amended, or cause a transfer of any of the Vessels registered under the
laws and flag of the United States of America in violation of Section 9 of said
Act or (ii) be otherwise invalid, illegal or unenforceable in any respect under
any law applicable in any relevant jurisdiction, said provision shall not be
enforceable against the Borrower or any of the Subsidiaries, as the case may be,
but the validity, legality and enforceability of the remaining provisions herein
or therein contained shall not in any way be affected or impaired thereby.

18.3.        References.  References herein to Sections and Schedules are to be
construed as references to sections of, and schedules to, this Agreement.

18.4.        Further Assurances.  The Borrower agrees that if this Agreement or
the Notes shall at any time be deemed by the Facility Agent for any reason
insufficient in whole or in part to carry out the true intent and spirit hereof
or thereof, it will execute or cause to be executed such other and further
assurances and documents as in the opinion of the Facility Agent may be required
in order more effectively to accomplish the purposes of this Agreement and the
Notes.

18.5.        Entire Agreement; Amendments.  This Agreement, the Notes and the
letter agreement referred to in Section 14.4 constitute the entire agreement of
the parties hereto, including all parties added hereto pursuant to an Assignment
and Assumption Agreement.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument.  Any
provision of this Agreement or the Notes may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by the Borrower and the
Majority Lenders (and, if the rights or duties of the Facility Agent are
affected thereby, by the Facility Agent); provided that no amendment or waiver
shall, unless signed by all the Lenders, (i) increase or decrease the Commitment
of any Lender or subject any Lender to any additional obligation other than
those set forth herein, (ii) reduce the principal of or rate of interest on the
Credit Facility or any fees hereunder, (iii) postpone the date fixed for any
payment of principal of or interest on the Loan or any Letter of Credit
reimbursement or any fees or other amounts hereunder, (iv) amend Section 11,
(v) waive any condition precedent to the availability of the Credit Facility or
any

51


--------------------------------------------------------------------------------




Advance thereunder, (vi) amend or modify this Section 18.5 or change the
definition of “Majority Lenders” or (vii) change any provisions relating to the
pro rata nature of payments to, or disbursements by, the Lenders.

18.6.        Adjustments.  If any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or any part of the Advances made by such Lender,
or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(i) or (k), or otherwise) in a greater
proportion than any such payment to and collateral received by any other Lender
in respect of such other Lender’s Advances, or interest thereon, such Benefitted
Lender shall purchase for cash from each of the other Lenders such portion of
each such other Lender’s Advances, and shall provide each of such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders,
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Advances may exercise all rights of
payment (including, without limitation, rights of set-off, to the extent not
prohibited by law) with respect to such portion as fully as if such Lender were
the direct holder of such portion.

18.7.        USA Patriot Act Notice; OFAC and Bank Secrecy Act.  The Facility
Agent hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and the Facility Agent’s policies and practices, the Facility Agent and
each of the Lenders is required to obtain, verify and record certain information
and documentation that identifies the Borrower, which information includes the
name and address of the Borrower and such other information that will allow the
Facility Agent and the Lenders to identify the Borrower in accordance with the
Act.  In addition, the Borrower shall (a) ensure that no Person who owns a
controlling interest in or otherwise controls the Borrower or any subsidiary of
any thereof is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Facility
to violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply, and cause any of
its subsidiaries to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended.

[SIGNATURE PAGES TO FOLLOW]

 

52


--------------------------------------------------------------------------------


IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed by their duly authorized representative as of the day and year first
above written.

SEACOR HOLDINGS INC., as Borrower

 

 

 

By

/s/ DICK FAGERSTAL

 

 

Name: Dick Fagerstal

 

Title: Senior Vice President

 

 

 

DNB NOR BANK ASA, as Facility Agent, Mandated Lead Arranger, Bookrunner and
Lender

NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH as Syndication Agent, Mandated Lead
Arranger, Bookrunner and Lender

 

 

By

/s/ BARBARA GRONQUIST

 

By

/s/ Anne Engen

 

Name: Barbara Gronquist

Name: Anne Engen

Title: Senior Vice President

Title: Vice President

 

 

By

/s/ KEVIN O’HARA

 

By

/s/ MARTIN KAHM

 

Name: Kevin O’Hara

Name: Martin Kahm

Title: Vice President

Title: Vice President

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND as Structuring Agent, Mandated
Lead Arranger and Lender

FORTIS CAPITAL CORP., as Documentation Agent, Mandated Lead Arranger and Lender

 

 

By

/s/ RUSSELL PARKER

 

By

/s/ SVEIN ENGH

 

Name: Russell Parker

Name: Svein Engh

Title: Senior Director

Title: Managing Director

 

 

By

/s/ JOHN LOWE

 

By

/s/ C. TOBIAS BACKER

 

Name: John Lowe

Name: C. Tobias Backer

Title: Associate Director

Title: Senior Vice President

 


--------------------------------------------------------------------------------




 

LLOYDS TSB BANK PLC,  as Lender

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as Lender

 

 

By

/s/ DAVID SUMNER

 

By

/s/ JOHN HARTIGAN

 

Name: David Sumner

Name: John Hartigan

Title: Associate Director

Title: Associate Director

 

 

By

 

 

By

/s/ PAUL PACKARD

 

Name:

Name: Paul Packard

Title:

Title: Head of Maritime Industries

 

 

DEUTSCHE SCHIFFSBANK AG, as Lender

HSH NORDBANK AG, as Lender

 

 

By

/s/ MALTE SCHULTE-TRUX

 

By

/s/ BERGER

 

Name: Malte Schulte-Trux

Name: Berger

Title: Deputy General Manager

Title: Vice President

 

 

By

/s/ TANJA LAVERER

 

By

/s/ KAI BRAUNSDORF

 

Name: Tanja Laverer

Name: Kai Braunsdorf

Title: Assistant General Manager

Title: Vice President

 

 

NIBC BANK N.V., as Lender

WHITNEY NATIONAL BANK, as Lender

 

 

By

/s/ HANS SIMONS

 

By

/s/ JOSH JONES

 

Name: Hans Simons

Name: Josh Jones

Title: Associate Director

Title: Vice President

 

 

By

/s/ HALBART VOLKER

 

 

 

 

Name: Halbart Volker

 

Title: Managing Director

 

 

 

BAYERISCHE HYPO-UND VEREINSBANK AG, as Lender

 

 

 

By

/s/ STEPHEN SOMITSCH

 

 

Name: Stephen Somitsch

 

Title: Associate Department Director

 

 

 

By

/s/ PETER ISECKE

 

 

Name: Peter Isecke

 

Title: Credit Analyst

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE A

PARTICULARS OF LENDERS

 

Name and Address

 

Commitment

 

Participation Percentage

 

DnB NOR Bank ASA
200 Park Avenue
New York, NY 10166-0396
U.S.A

 

$

45,000,000

 

15.0000

%

Nordea Bank Norge ASA, Grand Cayman Branch
11 West 42nd Street, 7th Floor
New York, NY 10036
U.S.A.

 

$

30,000,000

 

10.0000

%

The Governor and Company
of the Bank of Scotland
Pentland House
8 Lochside Avenue
Edinburgh EH12 9DJ
Scotland

 

$

30,000,000

 

10.0000

%

Fortis Capital Corp.
520 Madison Avenue, 33rd Floor
New York, NY 10022
U.S.A.

 

$

30,000,000

 

10.0000

%

Lloyds TSB Bank plc
10 Gresham Street
London EC2V 7AE
United Kingdom

 

$

30,000,000

 

10.0000

%

The Governor and Company of the Bank of Ireland
Lower Baggot
Dublin 1
Ireland

 

$

25,000,000

 

8.3333

%

Deutsche Schiffsbank AG
Domshof 17
28195 Bremen
Germany

 

$

25,000,000

 

8.3333

%

HSH Nordbank AG
Gerhart Hauptmann-Platz 50
D-20095 Hamburg
Germany

 

$

25,000,000

 

8.3333

%

NIBC Bank N.V.
Carnegieplein 4
2517 KJ
The Hague
Netherlands

 

$

25,000,000

 

8.3333

%

Whitney National Bank
228 St. Charles Street
New Orleans, LA 70130-2601
U.S.A.

 

$

20,000,000

 

6.6667

%

Bayerische Hypo-und Vereinsbank AG
Alter Wall 22
20457 Hamburg
Germany

 

$

15,000,000

 

5.0000

%

 

 


--------------------------------------------------------------------------------


 

SCHEDULE B

VESSEL/HELICOPTER OWNING/OPERATING SUBSIDIARIES AND OTHER SUBSIDIARIES

(as of October 16, 2006)

SEACOR HOLDINGS INC.

SUBSIDIARIES:

 

INTEREST

 

OWNER/OPERATOR
of VESSELS

 

OWNER/OPERATOR
of HELICOPTERS

 

 

 

 

 

 

 

 

 

Offshore Aviation Inc.

 

100

%

 

 

 

 

Era FBO LLC

 

100

%

 

 

 

 

Era Helicopters, LLC1

 

66.62

%

 

 

X

 

Era Helicopters (Mexico) LLC

 

100

%

 

 

 

 

Era Helicópteros de México S. de R.L. de C.V.

 

99

%

 

 

 

 

Era Leasing LLC

 

100

%

 

 

 

 

Tex-Air Helicopters, Inc.

 

100

%

 

 

 

 

KFS Air Medical LLC

 

100

%

 

 

 

 

Seabulk International, Inc.

 

100

%

 

 

 

 

Delaware Tanker Holding I, Inc.

 

100

%

 

 

 

 

Delaware Tanker Holding II, Inc.

 

100

%

 

 

 

 

Delaware Tanker Holding III, Inc.

 

100

%

 

 

 

 

Delaware Tanker Holding IV, Inc.

 

100

%

 

 

 

 

Delaware Tanker Holding V, Inc.

 

100

%

 

 

 

 

Kinsman Lines, Inc.

 

100

%

 

 

 

 

Lightship Limited Partner Holdings, LLC

 

100

%

 

 

 

 

Lightship Partners, LP

 

66.67

%

 

 

 

 

Lightship Tankers I LLC

 

75

%

X

 

 

 

Lightship Tankers II LLC

 

75

%

X

 

 

 

Lightship Tankers III LLC

 

75

%

X

 

 

 

Lightship Tankers IV LLC

 

75

%

X

 

 

 

Lightship Tankers V LLC

 

75

%

X

 

 

 

Lightship Tanker Holdings, LLC

 

100

%

 

 

 

 

Lone Star Marine Services, Inc.

 

100

%

 

 

 

 

Seabulk Asset Management LLC

 

100

%

 

 

 

 

Seabulk Energy Carriers, Inc.

 

100

%

 

 

 

 

Seabulk Energy Transport, Inc.

 

100

%

X

 

 

 

Seabulk Petroleum Transport, Inc.

 

100

%

X

 

 

 

Seabulk Ocean Transport, Inc.

 

100

%

X

 

 

 

Seabulk General Partner LLC

 

100

%

 

 

 

 

Seabulk Global Carriers, Inc.

 

100

%

 

 

 

 

Seabulk Global Transport, Inc.

 

100

%

X

 

 

 

Seabulk Overseas Transport, Inc.

 

100

%

X

 

 

 

Seabulk Marine International, Inc.

 

100

%

 

 

 

 

Seabulk Transmarine II, Inc.

 

100

%

 

 

 

 

Seabulk Transport, Inc.

 

100

%

 

 

 

 

Seabulk Tankers, Ltd.

 

80

%

 

 

 

 

Seabulk America Partnership, Ltd.

 

82

%

 

 

 

 

Seabulk Transmarine Partnership, Ltd.

 

42

%

X

 

 

 


--------------------------------------------------------------------------------




 

Seabulk Transmarine Partnership, Ltd.

 

25

%

X

 

 

 

Seabulk Offshore, Ltd.

 

99

%

X

 

 

 

SeabulkArizona USA, Inc.

 

100

%

X

 

 

 

Seabulk Transmarine Partnership, Ltd.

 

33

%

X

 

 

 

Seabulk Marine Services, Inc.

 

100

%

 

 

 

 

Seabulk Offshore Holdings, Inc.

 

100

%

X

 

 

 

Seabulk Freedom, Inc.

 

100

%

 

 

 

 

Seabulk Tims I, Inc.

 

100

%

X

 

 

 

Seabulk Offshore Operators, Inc.

 

100

%

 

 

 

 

Seabulk Offshore International, Inc.

 

100

%

 

 

 

 

Seabulk Offshore Abu Dhabi, Inc.

 

100

%

 

 

 

 

Seabulk Offshore Dubai, Inc.

 

100

%

 

 

 

 

Seabulk Offshore Dubai, LLC

 

49

%

 

 

 

 

Seabulk Offshore Operators, Inc.

 

100

%

 

 

 

 

Maranta S.A.

 

100

%

 

 

 

 

Seabulk Offshore Marine Management, Inc.

 

100

%

 

 

 

 

Seabulk Offshore Operators Nigeria Limited

 

100

%

 

 

 

 

Seabulk Offshore Operators Trinidad Limited

 

100

%

 

 

 

 

Seabulk Offshore S.A.

 

100

%

 

 

 

 

Seabulk Offshore U.K. Ltd.

 

100

%

 

 

 

 

Seabulk Offshore Venture Holdings Inc.

 

100

%

 

 

 

 

Seabulk Africa, Inc.

 

100

%

 

 

 

 

Seabulk Angola Holdings, Inc.

 

100

%

 

 

 

 

Seabulk Offshore de Angola, Lda.

 

50

%

 

 

 

 

Seabulk Command, Inc.

 

100

%

 

 

 

 

Seabulk Offshore do Brasil Ltda.

 

50

%

X

 

 

 

Seabulk Congo, Inc.

 

100

%

 

 

 

 

Seabulk E.G. Holdings, Inc.

 

100

%

 

 

 

 

Seabulk Offshore Equatorial Guinea, S.L.

 

100

%

 

 

 

 

Seabulk Eagle II, Inc.

 

100

%

 

 

 

 

Seabulk Offshore do Brasil Ltda.

 

50

%

X

 

 

 

Seabulk Heron, Inc.

 

100

%

 

 

 

 

Seabulk Jasper, Inc.

 

100

%

 

 

 

 

Seabulk Lincoln, Inc.

 

100

%

 

 

 

 

Seabulk Mallard, Inc.

 

100

%

 

 

 

 

Seabulk Master, Inc.

 

100

%

 

 

 

 

Seabulk Nyon, Inc.

 

100

%

 

 

 

 

Seabulk South Atlantic, Inc.

 

100

%

X

 

 

 

Seabulk Swift, Inc.

 

100

%

 

 

 

 

Seabulk Offshore Vessel Holdings Inc.

 

100

%

X

 

 

 

Seabulk Operators, Inc.

 

100

%

 

 

 

 

Seabulk Partners LP

 

98

%

 

 

 

 

 


--------------------------------------------------------------------------------




 

Seabulk Tankers, Inc.

 

100

%

 

 

 

 

Seabulk Towing, Inc.

 

100

%

X

 

 

 

Masquerade II, Inc.

 

100

%

X

 

 

 

Seabulk Towing Services, Inc.

 

100

%

X

 

 

 

SEACOR Acadian Companies Inc.

 

100

%

 

 

 

 

Galaxie Offshore L.L.C.

 

100

%

X

 

 

 

Gilbert Cheramie Boats L.L.C.

 

100

%

 

 

 

 

Graham Offshore LLC

 

100

%

X

 

 

 

Graham Offshore Barges LLC

 

100

%

 

 

 

 

McCall’s Boat Rentals L.L.C.

 

100

%

X

 

 

 

McCall’s Boat Rentals Barges LLC

 

100

%

 

 

 

 

SEACOR International Chartering Inc.

 

100

%

X

 

 

 

SEACOR Marine LLC

 

100

%

X

 

 

 

SEACOR Marine (Europe) B.V.

 

100

%

 

 

 

 

SEACOR Vision LLC

 

100

%

X

 

 

 

SEACOR Vision Barges LLC

 

100

%

 

 

 

 

SEACOR Marine International LLC

 

100

%

X

 

 

 

SEACOR Marine International Barges LLC

 

100

%

 

 

 

 

SEACOR Marine (Nigeria) L.L.C.

 

100

%

X

 

 

 

SEACOR Offshore LLC

 

100

%

X

 

 

 

SEACOR Offshore Barges LLC

 

100

%

 

 

 

 

CapSea Holdings LLC

 

 

%

 

 

 

 

SEACOR Tankers LLC

 

100

%

 

 

 

 

SEACOR Bulk Carriers Inc.

 

100

%

 

 

 

 

SEACOR Capital Corporation

 

100

%

 

 

 

 

F2B Investments Inc.

 

100

%

 

 

 

 

SEACAP Leasing Associates LLC

 

100

%

 

 

X

 

Arctic Leasing LLC

 

100

%

 

 

 

 

SEACAP Leasing Associates II LLC

 

100

%

 

 

 

 

SEACAP Leasing Associates III LLC

 

100

%

 

 

 

 

SEACAP Leasing Associates IV LLC

 

100

%

 

 

 

 

SEACAP Leasing Associates V LLC

 

100

%

 

 

 

 

SEACOR Capital (Singapore) Pte. Ltd.

 

100

%

 

 

 

 

SEACOR Capital (UK) Ltd.

 

100

%

 

 

 

 

Boston Putford Offshore Safety Ltd.

 

100

%

X

 

 

 

Putford Ltd.

 

100

%

 

 

 

 

Southern Crewing Services Ltd.

 

100

%

 

 

 

 

Warbler Shipping Ltd.

 

100

%

 

 

 

 

West Coast Standby Ltd.

 

50

%

 

 

 

 

SEACOR Capital Two Ltd.

 

100

%

 

 

 

 

SEACOR Communications Inc.

 

100

%

 

 

 

 

SEACOR Environmental Services Inc.

 

100

%

 

 

 

 

International Response Corporation

 

100

%

 

 

 

 

 


--------------------------------------------------------------------------------




 

Seacor Environmental Services (Middle East)

 

100

%

 

 

 

 

Venezuelan Response Corporation, C.A.

 

100

%

 

 

 

 

National Response Corporation

 

100

%

 

 

 

 

NRC Environmental Services Inc.

 

100

%

 

 

 

 

National Response Corporation of Puerto Rico

 

100

%

 

 

 

 

OSRV Holdings, Inc.

 

100

%

X

 

 

 

SEACOR Environmental Products LLC

 

100

%

 

 

 

 

SEACOR Environmental Services International Ltd.

 

100

%

 

 

 

 

IRC do Brasil Ltda.

 

100

%

 

 

 

 

SEACOR Environmental Services (Thailand) Ltd.

 

99

%

 

 

 

 

SEACOR Environmental Services (U.K.) Ltd.

 

100

%

 

 

 

 

SEACOR International Ltd.

 

100

%

 

 

 

 

SEACOR Management Services Inc.

 

100

%

 

 

 

 

SEACOR Marine (Asia) Pte. Ltd.

 

100

%

 

 

 

 

SEACOR Marine (Bahamas) Inc.

 

100

%

 

 

 

 

SEACOR Marine (Isle of Man) Ltd.

 

100

%

 

 

 

 

SEACOR Marine (International) Ltd.

 

100

%

 

 

 

 

SEACOR Marine Guernsey Ltd.

 

100

%

 

 

 

 

SEACOR Meridian Inc.

 

100

%

 

 

 

 

SEACOR Asset Management LLC

 

100

%

 

 

 

 

SEACOR Payroll Management LLC

 

100

%

 

 

 

 

SEACOR Ocean Boats Inc.

 

100

%

 

 

 

 

SEACOR Offshore Services Inc.

 

100

%

 

 

 

 

SEACOR Worldwide Inc.

 

100

%

X

 

 

 

Congo Seacor Marine S.A.

 

100

%

 

 

 

 

SEACOR Worldwide Barges LLC

 

100

%

 

 

 

 

Sea-Gil Holdings, L.L.C.

 

100

%

 

 

 

 

SEACOR-SMIT Holdings B.V.

 

80

%

 

 

 

 

SEACOR Offshore Supplyships One Ltd.

 

100

%

 

 

 

 

SEACOR-SMIT Offshore (International) Inc.

 

100

%

 

 

 

 

SEACOR-SMIT Offshore (International) Ltd.

 

100

%

 

 

 

 

SEACOR Offshore (Marshall Islands) Ltd.

 

100

%

X

 

 

 

SEACOR-SMIT Offshore I Inc.

 

100

%

 

 

 

 

SEACOR-SMIT Offshore (Worldwide) Ltd.

 

100

%

 

 

 

 

Stirling Shipping Holdings Limited

 

100

%

 

 

 

 

Stirling Shipping Company Limited

 

100

%

 

 

 

 

Bruce Marine Limited

 

100

%

 

 

 

 

Stirling Marine Limited

 

100

%

 

 

 

 

Stirling Offshore Limited

 

100

%

 

 

 

 

Haven Shipping Company Limited

 

100

%

 

 

 

 

Stirling ShipManagement Limited

 

100

%

 

 

 

 

The O’Brien’s Group, Inc.

 

100

%

 

 

 

 

 


--------------------------------------------------------------------------------




 

O’Brien Oil Pollution Service, Inc.

 

100

%

 

 

 

 

Response Management Associates, Inc.

 

100

%

 

 

 

 

VEESEA Holdings Inc.

 

98.2

%

 

 

 

 

Gem Shipping Inc.

 

100

%

X

 

 

 

Gem Shipping Ltd.

 

100

%

 

 

 

 

Storm Shipping Inc.

 

100

%

 

 

 

 

Vector-Seacor Ltd.

 

100

%

 

 

 

 

SEACOR Inland River Transport Inc.

 

100

%

 

 

 

 

SCF Marine Inc.

 

100

%

 

 

 

 

SCF Barge Line LLC

 

100

%

 

 

 

 

SCF Boats LLC

 

100

%

 

 

 

 

SCF/JAR Investments LLC

 

97

%

 

 

 

 

SCFM Towing LLC

 

55

%

 

 

 

 

SCF Fleeting LLC

 

100

%

 

 

 

 

Weston Barge Line, Inc.

 

100

%

 

 

 

 

SCF Towboat III, L.P.

 

50

%

 

 

 

 

 

1 Tex-Air owns 33.38%. Tex-Air will be merged into OAI

 


--------------------------------------------------------------------------------


SCHEDULE C

EXISTING LIENS

SECURED OBLIGATIONS

 

 

 

COLLATERAL

$1,706,931 - Promissory Note -
Banco Nacional e Desenvolviemento Economico e Social (BNDES)
Seabulk Offshore do Brasil Ltda.

 

SEABULK IPANEMA

$6,591,652 - Promissory Note -
Banco Nacional e Desenvolviemento Economico e Social (BNDES)
Seabulk Offshore do Brasil Ltda.

 

SEABULK BRASIL

$6,492,586 - BNDES - Promissory Note -
Banco Nacional e Desenvolviemento Economico e Social (BNDES)
Seabulk Offshore do Brasil Ltda.

 

SEABULK ANGRA

$38,229,188 - Title XI Financing - Marad -
Lightship Tankers I, LLC

 

SEABULK ENERGY

$39,469,680 - Title XI Financing - Marad -
Lightship Tankers II, LLC

 

HMI BRENTON REEF

$39,631,000 - Title XI Financing - Marad -
Lightship Tankers III, LLC

 

SEABULK PRIDE

$39,705,000 - Title XI Financing - Marad -
Lightship Tankers IV, LLC

 

SEABULK ARCTIC

$39,802,000 - Title XI Financing - Marad -
Lightship Tankers V, LLC

 

SEABULK MARINER

$12,778,508 - Capital Leases:

 

 

Norlease, Inc. - Seabulk Towing, Inc.

 

BROWARD

Norlease, Inc. - Seabulk Towing, Inc.

 

ST. JOHNS

Norlease, Inc. - Seabulk Towing, Inc.

 

NEW RIVER

AmSouth Leasing Ltd. Seabulk Towing, Inc.

 

ESCAMBIA

TA Marine III, Inc. - Seabulk Towing, Inc.

 

SUWANEE RIVER

$9,898,756 - Capital Lease:

 

 

Wells FargoBank Northwest, National Association -
Seabulk Africa, Inc.

 

SEABULK AFRICA

 

 


--------------------------------------------------------------------------------


SCHEDULE D

EXISTING INDEBTEDNESS (1)

SECURED DEBT

 

 

 

6/30/2006

 

Promissory Notes - Ipanema

 

1,706,931

 

Promissory Notes - Brazil

 

6,591,652

 

Promissory Notes - Angra

 

6,492,586

 

Title XI - Tanker I

 

38,229,188

 

Title XI - Tanker II

 

39,469,680

 

Title XI - Tanker III

 

39,631,000

 

Title XI - Tanker IV

 

39,705,000

 

Title XI Debt - Tanker V

 

39,802,000

 

Scott Financial

 

2,818

 

Capital Leases - Tugs

 

12,778,508

 

Capital Leases - Africa

 

9,898,756

 

Total Secured Debt

 

234,308,118

 

 

UNSECURED Debt

 

 

 

6/30/2006

 

5 7/8% Senior Notes

 

200,000,000

 

7.2% Senior Notes

 

134,500,000

 

2.875% Convertible Debt

 

250,000,000

 

9.5% Senior Notes

 

138,500,000

 

Total Unsecured Debt

 

723,000,000

 

 

Less:

 

 

 

Debt Discount, 5 7/8% Senior Notes

 

(1,608,252

)

Debt Discount, 7.2% Senior Notes

 

(176,494

)

Debt Discount, Promissory Notes - Ipanema

 

(135,140

)

Debt Discount, Promissory Notes - Brazil

 

(614,812

)

Debt Discount, Promissory Notes - Angra

 

(608,610

)

Debt Discount, Title XI - Tanker III

 

(4,183,489

)

Debt Discount, Title XI - Tanker IV

 

(4,191,492

)

Debt Discount, Title XI - Tanker V

 

(4,201,604

)

 

 

(15,719,893

)

 


--------------------------------------------------------------------------------




 

Plus:

 

 

 

Debt Premium, 9.5% Senior Notes

 

15,556,420

 

Debt Premium, Title XI - Tanker I

 

527,164

 

Debt Premium, Title XI - Tanker II

 

555,773

 

Debt Premium, Capital Leases - Tugs

 

894,096

 

Debt Premium, Capital Leases - Africa

 

351,980

 

 

 

17,885,433

 

 

Less: (Portion Due Within One Year)

 

 

 

Promissory Notespanema

 

(136,554

)

Promissory Notes - Brazil

 

(437,015

)

Promissory Notes - Angra

 

(426,914

)

Title XI - Tanker I

 

(619,641

)

Title XI - Tanker II

 

(651,490

)

Title XI - Tanker III

 

(1,211,000

)

Title XI - Tanker IV

 

(1,213,000

)

Title XI - Tanker V

 

(1,216,000

)

Scott Financial

 

(2,818

)

Capital Leases - Tugs

 

(1,215,051

)

Capital Leases - Africa

 

(1,188,163

)

Portion of Long-Term Debt

 

(8,317,646

)

Total Long-Term Debt

 

951,156,011

 

 

--------------------------------------------------------------------------------

(1)           As of 6/30/06 but includes adjustments for loans paid off since
6/30/06


--------------------------------------------------------------------------------




SCHEDULE E

EXISTING LETTERS OF CREDIT

Letters of Credit

 

 

 

9/30/2006

 

Beneficiary: Botas International Ltd expires 10/27/06

 

USD 762,000

 

Beneficiary: Tat Hong Plant Leasing expires 1/15/07

 

SGD 800,000

 

 

 


--------------------------------------------------------------------------------


EXHIBIT 1

PROMISSORY NOTE

____________, 2006

New York, New York

FOR VALUE RECEIVED, the undersigned SEACOR HOLDINGS INC., a corporation
incorporated under the laws of the State of Delaware (the “Borrower”), hereby
promises to pay to the order of [INSERT NAME OF LENDER], [INSERT JURISDICTION OF
ORGANIZATION OF LENDER AND TYPE OF ENTITY] (the “Lender”), with offices at
[INSERT ADDRESS OF LENDER], the principal sum of [INSERT AMOUNT OF COMMITMENT OF
LENDER] United States Dollars or the equivalent thereof where a portion of the
Credit Facility is in a Foreign Currency or Currencies (as the same may be
reduced from time to time pursuant to Sections 5.3 of the Credit Agreement
hereinafter defined) or, if less, the aggregate unpaid principal amount of the
Advances from time to time outstanding made by ___________ to the Borrower
pursuant to the Credit Agreement dated November __, 2006, by and among, (1) the
Borrower,(2) DnB NOR Bank ASA (“DnB NOR”), Nordea Bank Norge ASA, Grand Cayman
Branch (“Nordea”), The Governor and Company of the Bank of Scotland (“Bank of
Scotland”) and Fortis Capital Corp., a corporation organized under the laws of
the State of Connecticut (“Fortis”), as mandated lead arrangers, (3) DnB NOR and
Nordea, as Bookrunners, (4) DnB NOR, as facility agent (the “Facility Agent”),
(5) Nordea, as syndication agent, (6) Bank of Scotland, as structuring agent,
(7) Fortis, as documentation agent, and (8) the banks and financial institutions
whose names and addresses are set out in Schedule A to the Credit Agreement, as
lenders (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”).  The Borrower shall repay all outstanding Advances on the
Termination Date.  This promissory note may be prepaid on such terms as provided
in the Credit Agreement.  The Borrower shall repay or prepay each Advance (or
portion thereof), together with interest accrued thereon, in the same currency
as that in which such Advance was denominated when it was originally advanced by
the Lenders.

Words and expressions used herein and defined in the Credit Agreement shall have
the same meanings herein as therein defined.

The Advances shall bear interest for the period(s) of one (1), two (2),
three (3), six (6), nine (9) or twelve (12) months (or such longer period as may
be agreed by the Lenders), as selected by the Borrower pursuant to Section 6.2
of the Credit Agreement, at the rate per annum which is equal to the aggregate
of, (a) LIBOR plus (b) the Applicable Margin, as provided in Section 6.1 of the
Credit Agreement.  Any payments under the Credit Agreement or hereunder not paid
when due, whether by acceleration or otherwise, shall bear interest thereafter
at a rate per annum equal to two hundred (200) basis points over the Applicable
Rate then in effect with respect thereto at the time of such default.

All payments of principal and interest hereunder are payable in lawful money of
the United States of America, the United Kingdom, The Netherlands, France, or
Singapore, the


--------------------------------------------------------------------------------




Euro or any other currency freely convertible into U.S. Dollars, as the case may
be, to the Facility Agent at its offices located at 200 Park Avenue, New York,
New York or to such other branch of the Facility Agent as the Facility Agent may
direct, in immediately available same day funds.

The Facility Agent may endorse the amount, currency and the date of the making
of each Advance and any payment or prepayment thereof on the grid annexed hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information so endorsed; provided, however, that any
failure to endorse such information on such grid shall not in any manner affect
the obligation of the Borrower to make payment of principal and interest in
accordance with the terms of this promissory note.

If this promissory note or any payment required hereunder becomes due and
payable on a day which is not a Banking Day the due date thereof shall be
extended until the next following Banking Day unless such next following Banking
Day falls in the following calendar month, in which case, this promissory note
or any payment required hereunder shall be due on the immediately preceding
Banking Day.  Any interest shall be payable during any such extension at the
rate applicable immediately prior thereto.

This promissory note is one of the Notes referred to in, and is entitled to the
security and benefits of, the Credit Agreement.  Upon the occurrence of any
Event of Default under the Credit Agreement, the principal hereof and accrued
interest hereon may be declared to be and shall thereupon become, forthwith, due
and payable.

Presentment, demand, protest and notice of dishonor of this promissory note or
any other notice of any kind are hereby expressly waived.

THE UNDERSIGNED,AND BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO OR
ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS PROMISSORY NOTE.

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
on the date and year first above written.

SEACOR HOLDINGS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

Amount and

 

 

 

 

 

 

 

 

 

Currency of

 

Amount of Principal

 

Outstanding

 

Notation

 

Date

 

Each Advance

 

Paid or Repaid

 

Balance

 

Made By

 

 

 


--------------------------------------------------------------------------------


EXHIBIT 2

FORM OF
DRAWDOWN NOTICE

[Date]

DnB NOR Bank ASA
200 Park Avenue
New York, New York 10016

Drawdown Notice

Pursuant to Section 3.3 of the Revolving Credit Facility Agreement dated as of
November __, 2006 (the “Credit Agreement”) made by and among (1) ourselves as
the “Borrower”,,(2) DnB NOR Bank ASA (“DnB NOR”), Nordea Bank Norge ASA, Grand
Cayman Branch (“Nordea”), The Governor and Company of the Bank of Scotland
(“Bank of Scotland”) and Fortis Capital Corp., a corporation organized under the
laws of the State of Connecticut (“Fortis”), as mandated lead arrangers, (3) DnB
NOR and Nordea, as Bookrunners, (4) DnB NOR, as facility agent (the “Facility
Agent”), (5) Nordea, as syndication agent, (6) Bank of Scotland, as structuring
agent, (7) Fortis, as documentation agent, and (8) the banks and financial
institutions whose names and addresses are set out in Schedule A to the Credit
Agreement, the undersigned hereby gives the Facility Agent notice of a drawdown
of an Advance.  All terms used herein, shall have the meanings given thereto in
the Credit Agreement.

Drawdown Date:

Amount:

Currency:

Purpose:

Initial Interest Period(s):

Disbursement Instructions:

The undersigned hereby represents and warrants that (a) the representations and
warranties stated in Section 2 of the Credit Agreement (updated mutatis
mutandis) are true and correct on the date hereof and will be true and correct
on the Drawdown Date specified above as if made on such date, except for changes
in (i) the Vessels owned, (ii) recorded liens relating thereto or (iii) Liens in
respect of Secured Debt, and (b) no Event of Default has occurred and is
continuing or will have occurred and be continuing on the Drawdown Date, and no
event has occurred or is continuing which, with the giving of notice or lapse of
time, or both, would constitute an Event of Default.

In the event that the Lenders shall not be obliged under the terms of the Credit
Agreement to make the above requested Advance (including, without limitation any
such failure resulting from the failure of the Borrower to satisfy a condition
precedent set forth in Section 4 of the Credit Agreement)(1), the Borrower shall
indemnify and hold fully harmless the Lenders or any of them, against any losses
which the Lenders or any of them, may sustain as a result of borrowing or
agreeing to borrow funds to meet the requested drawdown and the certificate of
the

--------------------------------------------------------------------------------

(1)          Insert the following in the initial Drawdown Notice -- “or the
failure of the Credit Agreement to become effective”


--------------------------------------------------------------------------------




relevant Lender shall, absent manifest error, be conclusive and binding on the
Borrower as to the extent of any such losses.

This Drawdown Notice is effective upon receipt by you and shall be irrevocable.

SEACOR HOLDINGS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


EXHIBIT 3

FORM OF
LETTER OF CREDIT REQUEST

No. ______(1)

Dated: [Date]

 

DnB NOR Bank ASA
New York Branch
200 Park Avenue
New York, NY 10016-0396

Attn.:      ____________

Ladies and Gentlemen.

The undersigned, SEACOR HOLDINGS INC., refers to the Revolving Credit Facility
Agreement, dated November _____, 2006 (as amended, modified or supplemented from
time to time, the “Credit Agreement”, the capitalized terms defined therein
being used herein as therein defined), made by and among (1) the undersigned, as
the “Borrower”, (2) DnB NOR Bank ASA (“DnB NOR”), Nordea Bank Norge ASA, Grand
Cayman Branch (“Nordea”), The Governor and Company of the Bank of Scotland
(“Bank of Scotland”) and Fortis Capital Corp., a corporation organized under the
laws of the State of Connecticut (“Fortis”), as mandated lead arrangers, (3) DnB
NOR and Nordea, as Bookrunners, (4) DnB NOR, as facility agent (the “Facility
Agent”), (5) Nordea, as syndication agent, (6) Bank of Scotland, as structuring
agent, (7) Fortis, as documentation agent, and (8) the banks and financial
institutions whose names and addresses are set out in Schedule A to the Credit
Agreement.

The undersigned hereby requests that the Letter of Credit Issuer issue on behalf
and for the account of the undersigned a Letter of Credit on ________, ____ (the
“Date of Issuance”) in the aggregate amount of _____________.  The requested
Letter of Credit shall be denominated in ________.

The beneficiary of the requested Letter of Credit will be ___________ and such
Letter of Credit will be in support of ____________(2) and will have a stated
termination date of ________, ____.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be on the Date of Issuance:

(a)                                  the representations and warranties
contained in Section 2 of the Credit Agreement are and will be true and correct
in all material respects, before and after giving effect to the issuance of the
Letter of Credit requested hereby, as though made on the Date of Issuance,
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material

--------------------------------------------------------------------------------

(1)          Letter of Credit Request Number.

(2)          Insert description of the L/C Supportable Obligations to which this
letter of Credit Request relates.


--------------------------------------------------------------------------------




respects as of such earlier date, except for changes in (i) the Vessels owned,
(ii) recorded liens relating thereto or (iii) Liens in respect of Secured Debt; 
and

(b)                                 no Event of Default has occurred and is
continuing, or would result after giving effect to the issuance of the Letter of
Credit requested hereby.

Copies of all documentation, if any, with respect to the supported transaction
are attached hereto.

SEACOR HOLDINGS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT 4

FORM OF COMPLIANCE CERTIFICATE

[Date]

DnB NOR Bank ASA
200 Park Avenue, 31st Floor
New York, NY 10166

Enclosed, please find the Compliance Certificate required to be delivered under
the Credit Facility Agreement, dated November ___, 2006 relating to our
$300,000,000 credit facility.  The following information has been assembled from
the attached financial statements, dated [Date].  The brief section descriptions
outlined below serves to summarize the full text and should there be any
conflict in the interpretation of the text used herein and in the Credit
Facility Agreement, the latter shall govern (‘000’ have been omitted in all
dollar amounts below).

 

 

 

 

 

 

 

 

 

 

Compliance

 

 

Section 3.6 Foreign Currency Advances - Max. 50% of Amount:

 

 

 

(yes/no/n.a.)

 

 

 

 

 

 

 

 

 

British Pound Advances:

 

•   [GBP]

 

 

 

 

 

 

•   [$exchange rate]

 

 

 

 

 

 

•   [$equivalent]

 

 

 

 

 

 

 

 

 

 

 

EuroAdvances:

 

•   [€]

 

 

 

 

 

 

•   [$exchange rate]

 

 

 

 

 

 

•   [$equivalent]

 

 

 

 

 

 

 

 

 

 

 

Singapore Dollar Advances:

 

•   [SGD]

 

 

 

 

 

 

•   [$exchange rate]

 

 

 

 

 

 

•   [$equivalent]

 

 

 

 

 

 

 

 

 

 

 

Total Foreign Currency

 

 

 

 

 

 

Advances (in $  terms):

 

•   [A]

 

 

 

 

 

 

 

 

 

 

 

Maximum Foreign

 

 

 

 

 

 

Currency Advances

 

 

 

 

 

 

Allowed

 

$ • [B][50% of Facility]

 

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Repayment required:

 

None [A - B]

 

 

 

 

 

 

 

 

 

 

 

Section 4.1(a)(iv) Board of Directors and Section 9.1(l)

 

 

 

 

 

 

Change of Control of SEACOR Holdings Inc.:

 

 

 

 

 

 

SEACOR Holdings may not suffer any change of control, as defined.

 

 

 

 

 

 

 

 

 

 

 

 

 

The current members of the Board of Directors are (any change from previous

 

 

 

 

 

 

list to be noted):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------




 

 

 

 

Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(yes/no/n.a.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 10.1 (a)(vi)(a) Annual Financial Statements

 

 

 

 

 

 

 

 

 

 

As soon as available but no later than 90 days after the end

 

 

 

•

 

 

 

 

 

 

of each fiscal year as audited by an Acceptable

 

 

 

 

 

 

 

 

 

 

Accounting Firm. Together with a Compliance Certificate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 10.1 (a)(vi)(b) Quarterly Financial Statements

 

 

 

 

 

 

 

 

 

 

As soon as available but no later than 60 days of the end of

 

 

 

•

 

 

 

 

 

 

each fiscal quarter. Together with a Compliance Certificate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 10.1 (a)(xvi) Funded Debt / Total Capitalization:

 

 

 

 

 

 

 

 

 

 

Maximum of 50%. Total Capitalization includes Funded Debt

 

 

 

•

 

 

 

 

 

 

and Consolidated Net Worth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funded Debt:

 

$ • [A]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONSOLIDATED NET WORTH:

 

$ • [B]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Capitalization:

 

$ • [A+B]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ratio:

 

• [A/A+B]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 10.1 (a)(xvii) Secured Debt / Total Capitalization:

 

 

 

•

 

 

 

 

 

 

Secured Debt: on a consolidated basis, the aggregate of any

 

 

 

 

 

 

 

 

 

 

Indebtedness secured or collateralized by a Lien

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum 25%.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Senior Debt:

 

$ • [A]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Capitalization:

 

$ • [B]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ratio:

 

  • [A/B]

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------




 

 

 

 

Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

(yes/no/n.a.)

 

 

Section 10.1 (a)(xviii) Interest Coverage Ratio:

 

 

 

 

 

 

Maintain on a consolidated basis (a) EBITDA

 

 

 

•

 

 

divided by (b) interest payments (including interest

 

 

 

 

 

 

attributable to capitalized leases) made during the

 

 

 

 

 

 

four (4) fiscal quarters preceding the date on

 

 

 

 

 

 

which such ratio is determined at ratio of

 

 

 

 

 

 

not less than 3.0 to 1.0.

 

 

 

 

 

 

 

 

 

 

 

 

 

EBITDA (LAST 12 MONTHS)

 

$ • [A]

 

 

 

 

 

 

 

 

 

 

 

INTEREST PAYMENTS (LAST

 

$ • [B]

 

 

 

 

4 QUARTERS)

 

 

 

 

 

 

 

 

 

 

 

 

 

INTEREST COVERAGE RATIO:

 

  • [A/B]

 

 

Section 10.1(b)(x) Limitations on Investments in Joint Venture

 

 

 

•

 

 

Will not make, and will not permit any Subsidiary to make,

 

 

 

 

 

 

any Investment in any Joint Venture except if such Investment

 

 

 

 

 

 

does not exceed 30% of the Total Capitalization, and

 

 

 

 

 

 

except as otherwise provided in Section [10.1(b)(a)(xviii)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVESTMENT

 

$ • [A]

 

 

 

 

 

 

 

 

 

 

 

TOTAL CAPITALIZATION

 

$ • [B]

 

 

 

 

 

 

 

 

 

 

 

PERCENTAGE OF INVESTMENT

 

  • [(A/B) * 100]

 

 

TO TOTAL CAPITALIZATION

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------




 

 

 

 

Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

(yes/no/n.a.)

 

 

Section 10.1(b)(xi) Limitations on Indebtedness

 

 

 

 

 

 

Will not incur, and shall procure that the Subsidiaries will not incur,

 

 

 

 

 

 

any Indebtedness, except as otherwise provided in Section

 

 

 

•

 

 

10.1(b)(xi), and except Indebtedness may be incurred so long

 

 

 

 

 

 

as Seacor is in compliance with Sections 10.1(a)(xvi), (xvii), (xviii)

 

 

 

 

 

 

and (xviii); and provided that the aggregate of Subsidiary Funded

 

 

 

 

 

 

Debt of each of the Subsidiaries, when added together, shall not

 

 

 

 

 

 

exceed 30% of the Total Capitalization of the Borrower on a

 

 

 

 

 

 

consolidated basis; provided, further, that when aggregating any

 

 

 

 

 

 

Subsidiary Funded Debt, it is done as provided in Section

 

 

 

 

 

 

10.1(b)(xi)(e)

 

 

 

 

 

 

 

 

 

 

 

 

 

AGGREGATE SUBSIDIARY

 

$ • [A]

 

 

 

 

FUNDED DEBT

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL CAPITALIZATION

 

$ • [B]

 

 

 

 

 

 

 

 

 

 

 

PERCENTAGE OF AGGREGATE

 

  • [(A/B) * 100]

 

 

SUBSIDIARY FUNDED DEBT TO

 

 

 

 

 

 

TOTAL CAPITALIZATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To the best of my knowledge there are currently no outstanding defaults under
the Loan

 

 

 

 

Agreement and the related documentation excerpt as expressly outlined below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

SEACOR HOLDINGS INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By: ____________________

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


EXHIBIT 5

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
                        ,            between [NAME OF ASSIGNOR], a
[bank/corporation] organized under the laws of [JURISDICTION OF INCORPORATION OF
ASSIGNOR] (the “Assignor”), and [NAME OF ASSIGNEE], a [bank/corporation]
organized under the laws of [JURISDICTION OF INCORPORATION OF ASSIGNEE] (the
“Assignee”), supplemental to:

(A) that certain Revolving Credit Facility Agreement, dated as of November __,
2006 (as amended, restated, modified or supplemented from time to time, together
the “Credit Agreement”), made by and among (1) Seacor Holdings Inc. (“the
Borrower”), (2) DnB NOR Bank ASA (“DnB NOR”), Nordea Bank Norge ASA, Grand
Cayman Branch (“Nordea”), The Governor and Company of the Bank of Scotland
(“Bank of Scotland”) and Fortis Capital Corp., a corporation organized under the
laws of the State of Connecticut (“Fortis”), as mandated lead arrangers, (3) DnB
NOR and Nordea, as Bookrunners, (4) DnB NOR, as facility agent (the “Facility
Agent”), (5) Nordea, as syndication agent, (6) Bank of Scotland, as structuring
agent, (7) Fortis, as documentation agent, and (8) the banks and financial
institutions whose names and addresses are set out in Schedule A to the Credit
Agreement , pursuant to which the Lenders agreed to make available to the
Borrower a reducing revolving credit facility (the “Credit Facility”) in the
maximum principal amount which may be outstanding at any time (in Advances
and/or Letters of Credit) of Three Hundred Million Dollars ($300,000,000) (with
a request for such amount to be increased up to Four Hundred Fifty Million
Dollars ($450,000,000, as provided in the Credit Agreement) or the equivalent in
Pounds Sterling, Euros, Singapore Dollars or any combination thereof; provided,
however, that at no time may the amount of outstanding Letters of Credit be  in
excess of Two Hundred Million Dollars ($200,000,000); and]

(B) each promissory note made by the Borrower payable to the order of each
Lender dated November          , 2006 (collectively, the “Notes”) evidencing the
Advances under the Credit Agreement.

Except as otherwise defined herein, terms defined in the Credit Agreement have
the same meaning when used herein.

In consideration of the premises and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.             The Assignor hereby sells, transfers and assigns to the Assignee
•% of the Assignor’s right, title and interest in, to and under the: (a) the
Credit Agreement, (b) the Notes (including, without limitation, its interest in
the indebtedness evidenced by the Notes) and (c) the


--------------------------------------------------------------------------------




Letters of Credit.  Simultaneously herewith, the Assignee shall pay to the
Assignor an amount equal to the purchase price agreed between them in a separate
writing.

2.             The Assignee hereby assumes •% of the obligations of the Assignor
under the Credit Agreement and shall hereafter be a “Lender” for all purposes of
the Credit Agreement and the Notes and a “Letter of Credit Participant” for
purposes of the Letters of Credit, the Assignee’s Commitment thereunder being $•
in respect of the Credit Facility.

3.             The [Assignor] [Assignee] shall pay an administrative fee of Five
Thousand Dollars ($5,000) to the Facility Agent to reimburse the Facility Agent
for its cost in processing the assignment and assumption herein contained.

4.             If it is not a U.S. person, the Assignee shall, on or prior to
the date hereof and from time to time thereafter when required by applicable
provisions of the United States Internal Revenue Code, provide the Borrower with
two duly completed copies of Internal Revenue Service Form W- 8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that the Assignee is entitled to benefits under an income tax treaty
to which the United States is a party that exempts withholding tax on payments
under the Credit Agreement and the Notes or certifying that the income
receivable pursuant to the Credit Agreement or the Notes is effectively
connected with the conduct of a trade or business in the United States.

5.             The Assignee irrevocably designates and appoints the Agent as its
agent, and irrevocably authorizes the Agent, to take such action on its behalf
and to exercise such powers on its behalf under the Credit Agreement and under
the Notes, each as supplemented hereby, as are delegated to the Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto all as provided in Section 16 of the Credit Agreement.

6.             The Assignor makes no representation or warranty in connection
with, and shall have no responsibility with respect to, the solvency, financial
condition or statements of the Borrower, or the validity and enforceability of
the obligations of the Borrower in respect of the Credit Agreement or the
Notes.  The Assignee acknowledges that it has, independently and without
reliance on the Assignor or the Agent, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.

7.             Every notice or demand under this Agreement shall be in writing
and may be given by telecopy and shall be sent (with a copy to the Agent) as
follows:

If to the Assignor:

[NAME OF ASSIGNOR]

 

[ADDRESS]

 

Telecopy No.:

 

Attention:

 

2


--------------------------------------------------------------------------------




 

If to the Assignee::

 

[NAME OF ASSIGNEE]

 

[ADDRESS]

 

Telecopy No.:

 

Attention:

 

If to the Facility Agent:

 

200 Park Avenue

 

New York, New York 10166-0396

 

Telecopy No. 212-681-3900

 

Attention: Kevin O’Hara

 

Any notice sent by telecopy shall be confirmed by letter dispatched as soon as
possible thereafter.  The Assignee designates its address given above as its
address for notices pursuant to Section 17.2 of the Credit Agreement.

8.             EACH OF THE ASSIGNOR AND THE ASSIGNEE HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

9.             THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

10.           This Agreement may be executed in several counterparts with the
same effect as if the parties executing such counterparts executed one agreement
as of the date hereof and each counterpart when executed and delivered shall be
deemed to be an original and all of such counterparts together shall constitute
this Agreement.

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Consented and Agreed this
            day of                         ,          :

 

SEACOR HOLDINGS INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

DNB NOR BANK, ASA,

 

 

 

as Facility Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

4


--------------------------------------------------------------------------------